
	
		IB
		Union Calendar No. 408
		111th CONGRESS
		2d Session
		H. R. 3817
		[Report No. 111–687, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			October 15, 2009
			Mr. Kanjorski
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		
			December 16, 2010
			Reported with an amendment, and referred to the
			 Committee on the
			 Judiciary for a period ending not later than December 17,
			 2010, for consideration of such provisions of the bill and amendment as fall
			 within the jurisdiction of that committee pursuant to clause 1(k) of rule
			 X
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			December 17, 2010
			 Committee on the
			 Judiciary discharged; committed to the Committee of the Whole
			 House on the State of the Union and ordered to be printed
			For text of introduced bill, see copy of bill as
			 introduced on October 15, 2009
		
		
			
		
		A BILL
		To provide the Securities and Exchange
		  Commission with additional authorities to protect investors from violations of
		  the securities laws, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Investor Protection Act of
			 2009.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Disclosure
				Sec. 101. Investor Advisory Committee
				established.
				Sec. 102. Clarification of the commission’s
				authority to engage in consumer testing.
				Sec. 103. Establishment of a fiduciary duty for
				brokers, dealers, and investment advisers, and harmonization of
				regulation.
				Sec. 104. Commission study on disclosure to
				retail customers before purchase of products or services.
				Sec. 105. Beneficial ownership and short-swing
				profit reporting.
				Sec. 106. Revision to recordkeeping
				rules.
				Sec. 107. Study on enhancing investment advisor
				examinations.
				Sec. 108. GAO study of financial
				planning.
				Title II—Enforcement and Remedies
				Sec. 201. Authority to restrict mandatory
				pre-dispute arbitration.
				Sec. 202. Comptroller General study to review
				securities arbitration system.
				Sec. 203. Whistleblower protection.
				Sec. 204. Conforming amendments for
				whistleblower protection.
				Sec. 205. Implementation and transition
				provisions for whistleblower protections.
				Sec. 206. Collateral bars.
				Sec. 207. Aiding and abetting authority under
				the Securities Act and the Investment Company Act.
				Sec. 208. Authority to impose penalties for
				aiding and abetting violations of the Investment Advisers Act.
				Sec. 209. Deadline for completing examinations,
				inspections and enforcement actions.
				Sec. 210. Nationwide service of
				subpoenas.
				Sec. 211. Authority to impose civil penalties
				in cease and desist proceedings.
				Sec. 212. Formerly associated
				persons.
				Sec. 213. Sharing privileged information with
				other authorities.
				Sec. 214. Expanded access to grand jury
				material.
				Sec. 215. Aiding and abetting standard of
				knowledge satisfied by recklessness.
				Sec. 216. Extraterritorial jurisdiction of the
				antifraud provisions of the Federal securities laws.
				Sec. 217. Fidelity bonding.
				Sec. 218. Enhanced SEC authority to conduct
				surveillance and risk assessment.
				Sec. 219. Investment company
				examinations.
				Sec. 220. Control person liability under the
				Securities Exchange Act.
				Sec. 221. Enhanced application of anti-fraud
				provisions.
				Sec. 222. SEC Authority to Issue Rules on Proxy
				Access.
				Title III—Commission funding and
				organization
				Sec. 301. Authorization of
				appropriations.
				Sec. 302. Investment adviser regulation
				funding.
				Sec. 303. Amendments to section 31 of the
				Securities Exchange Act of 1934.
				Sec. 304. Commission organizational study and
				reform.
				Sec. 305. Capital Markets Safety
				Board.
				Sec. 306. Report on implementation of
				post-Madoff reforms.
				Sec. 307. Joint Advisory Committee.
				Title IV—Additional Commission
				reforms
				Sec. 401. Regulation of securities
				lending.
				Sec. 402. Lost and stolen
				securities.
				Sec. 403. Fingerprinting.
				Sec. 404. Equal treatment of self-regulatory
				organization rules.
				Sec. 405. Clarification that section 205 of the
				Investment Advisers Act of 1940 does not apply to State-registered
				advisers.
				Sec. 406. Conforming amendments for the repeal
				of the Public Utility Holding Company Act of 1935.
				Sec. 407. Promoting transparency in financial
				reporting.
				Sec. 408. Unlawful margin lending.
				Sec. 409. Protecting confidentiality of
				materials submitted to the Commission.
				Sec. 410. Technical corrections.
				Sec. 411. Municipal securities.
				Sec. 412. Interested person
				definition.
				Sec. 413. Rulemaking authority to protect
				redeeming investors.
				Sec. 414. Study on SEC revolving
				door.
				Sec. 415. Study on internal control evaluation
				and reporting cost burdens on smaller issuers.
				Sec. 416. Analysis of rule regarding smaller
				reporting companies.
				Sec. 417. Financial Reporting
				Forum.
				Sec. 418. Investment advisers subject to State
				authorities.
				Sec. 419. Custodial requirements.
				Sec. 420. Ombudsman.
				Title V—Securities Investor Protection Act
				amendments
				Sec. 501. Increasing the minimum assessment
				paid by SIPC members.
				Sec. 502. Increasing the borrowing limit on
				treasury loans.
				Sec. 503. Increasing the cash limit of
				protection.
				Sec. 504. SIPC as trustee in SIPA liquidation
				proceedings.
				Sec. 505. Insiders ineligible for SIPC
				advances.
				Sec. 506. Eligibility for direct payment
				procedure.
				Sec. 507. Increasing the fine for prohibited
				acts under SIPA.
				Sec. 508. Penalty for misrepresentation of SIPC
				membership or protection.
				Sec. 509. Futures held in a portfolio margin
				securities account protection.
				Sec. 510. Study and report on the feasibility
				of risk-based assessments SIPC members.
				Sec. 511. Budgetary treatment of Commission
				loans to SIPC.
				Title VI—Sarbanes-Oxley Act
				Amendments
				Sec. 601. Public Company Accounting Oversight
				Board oversight of auditors of brokers and dealers.
				Sec. 602. Foreign regulatory information
				sharing.
				Sec. 603. Expansion of audit information to be
				produced and exchanged with foreign counterparts.
				Sec. 604. Conforming amendment related to
				registration.
				Sec. 605. Fair fund amendments.
				Sec. 606. Exemption for nonaccelerated
				filers.
				Sec. 607. Whistleblower protection against
				retaliation by a subsidiary of an issuer.
				Sec. 608. Congressional access to
				information.
				Sec. 609. Creation of ombudsman for the
				PCAOB.
				Sec. 610. Auditing Oversight Board.
				Title VII—Senior Investment
				Protection
				Sec. 701. Findings.
				Sec. 702. Definitions.
				Sec. 703. Grants to States for enhanced
				protection of seniors from being mislead by false designations.
				Sec. 704. Applications.
				Sec. 705. Length of participation.
				Sec. 706. Authorization of
				appropriations.
				Title VIII—Registration of Municipal Financial
				Advisors
				Sec. 801. Municipal financial adviser
				registration requirement.
				Sec. 802. Conforming amendments.
				Sec. 803. Effective dates.
			
		IDisclosure
			101.Investor Advisory
			 Committee establishedThe
			 Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended by adding
			 after section 4C the following new section:
				
					4D.Investor Advisory
				Committee
						(a)Establishment and
				purposeThere is established
				an Investor Advisory Committee (in this section referred to as the
				Committee) to advise and consult with the Commission on—
							(1)regulatory priorities and
				issues regarding new products, trading strategies, fee structures and the
				effectiveness of disclosures;
							(2)initiatives to protect
				investor interest; and
							(3)initiatives to promote
				investor confidence in the integrity of the marketplace.
							(b)Membership
							(1)AppointmentThe
				Chairman of the Commission shall appoint the members of the Committee, which
				members shall—
								(A)represent the interests
				of individual investors;
								(B)represent the interests
				of institutional investors; and
								(C)use a wide range of
				investment approaches.
								(2)Members not commission
				employeesMembers shall not be considered employees or agents of
				the Commission solely because of membership on the Committee.
							(c)MeetingsThe
				Committee shall meet from time to time at the call of the Commission, but, at a
				minimum, shall meet at least twice each year.
						(d)Compensation and travel
				expensesMembers of the
				Committee who are not full-time employees of the United States shall—
							(1)be entitled to receive
				compensation at a rate fixed by the Commission while attending meetings of the
				Committee, including travel time; and
							(2)be allowed travel
				expenses, including transportation and subsistence, while away from their homes
				or regular places of business.
							(e)Committee
				findingsNothing in this
				section requires the Commission to accept, agree, or act upon the findings or
				recommendations of the Committee.
						(f)Authorization of
				appropriationsThere is
				authorized to be appropriated to the Commission such sums as are necessary for
				the activities of the
				Committee.
						.
			102.Clarification of the
			 commission’s authority to engage in consumer testing
				(a)Amendment to Securities
			 Act of 1933Section 19 of the Securities Act of 1933 (15 U.S.C.
			 77s) is amended by adding at the end the following new subsection:
					
						(e)For the purposes of
				evaluating its rules and programs and for considering, proposing, adopting, or
				engaging in rules or programs, the Commission is authorized to gather
				information, communicate with investors or other members of the public, and
				engage in such temporary or experimental programs as the Commission in its
				discretion determines is in the public interest or for the protection of
				investors. The Commission may delegate to its staff some or all of the
				authority conferred by this
				subsection.
						.
				(b)Amendment to Securities
			 Exchange Act of 1934Section 23 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78w) is amended by redesignating subsections (b), (c), and (d)
			 as subsections (c), (d), and (e), respectively, and inserting after subsection
			 (a) the following:
					
						(b)For the purposes of
				evaluating its rules and programs and for considering proposing, adopting, or
				engaging in rules or programs, the Commission is authorized to gather
				information, communicate with investors or other members of the public, and
				engage in such temporary or experimental programs as the Commission in its
				discretion determines is in the public interest or for the protection of
				investors. The Commission may delegate to its staff some or all of the
				authority conferred by this
				subsection.
						.
				(c)Amendment to Investment
			 Company Act of 1940Section 38 of the Investment Company Act of
			 1940 (15 U.S.C. 80a–38) is amended by adding at the end the following new
			 subsection:
					
						(d)Gathering
				informationFor the purposes of evaluating its rules and programs
				and for considering proposing, adopting, or engaging in rules or programs, the
				Commission is authorized to gather information, communicate with investors or
				other members of the public, and engage in such temporary or experimental
				programs as the Commission in its discretion determines is in the public
				interest or for the protection of investors. The Commission may delegate to its
				staff some or all of the authority conferred by this
				subsection.
						.
				(d)Amendment to the
			 Investment Advisers Act of 1940Section 211 of the Investment
			 Advisers Act of 1940 (15 U.S.C. 80b–11) is amended by adding at the end the
			 following new subsections:
					
						(e)For the purposes of
				evaluating its rules and programs and for considering proposing, adopting, or
				engaging in rules or programs, the Commission is authorized to gather
				information, communicate with investors or other members of the public, and
				engage in such temporary or experimental programs as the Commission in its
				discretion determines is in the public interest or for the protection of
				investors. The Commission may delegate to its staff some or all of the
				authority conferred by this
				subsection.
						.
				103.Establishment of a
			 fiduciary duty for brokers, dealers, and investment advisers, and harmonization
			 of regulation
				(a)In general
					(1)Securities Exchange Act
			 of 1934Section 15 of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78o) is amended—
						(A)by redesignating the
			 second subsection (i) as subsection (j); and
						(B)by adding at the end the
			 following new subsections:
							
								(k)Standard of
				conduct
									(1)In
				generalNotwithstanding any
				other provision of this Act or the Investment Advisers Act of 1940, the
				Commission shall promulgate rules to provide that, with respect to a broker or
				dealer, when providing personalized investment advice about securities to a
				retail customer (and such other customers as the Commission may by rule
				provide), the standard of conduct for such broker or dealer with respect to
				such customer shall be the same as the standard of conduct applicable to an
				investment adviser under the Investment Advisers Act of 1940. The receipt of
				compensation based on commission or other standard compensation for the sale of
				securities shall not, in and of itself, be considered a violation of such
				standard applied to a broker or dealer.
									(2)Disclosure of range of
				products offeredWhere a
				broker or dealer sells only proprietary or other limited range of products, as
				determined by the Commission, the Commission shall by rule require that such
				broker or dealer provide notice to each retail customer and obtain the consent
				or acknowledgment of the customer. The sale of only proprietary or other
				limited range of products by a broker or dealer shall not, in and of itself, be
				considered a violation of the standard set forth in paragraph (1).
									(3)Retail customer
				definedFor purposes of this
				subsection, the term retail customer means a natural person, or
				the legal representative of such natural person, who—
										(A)receives personalized
				investment advice about securities from a broker or dealer; and
										(B)uses such advice
				primarily for personal, family, or household purposes.
										(l)Other
				mattersThe Commission
				shall—
									(1)facilitate the provision
				of simple and clear disclosures to investors regarding the terms of their
				relationships with brokers, dealers, and investment advisers, including any
				material conflicts of interest; and
									(2)examine and, where
				appropriate, promulgate rules prohibiting or restricting certain sales
				practices, conflicts of interest, and compensation schemes for brokers,
				dealers, and investment advisers that the Commission deems contrary to the
				public interest and the protection of
				investors.
									.
						(2)Investment Advisers Act
			 of 1940Section 211 of the Investment Advisers Act of 1940, as
			 amended by section 102(d), is further amended by adding at the end the
			 following new subsections:
						
							(f)Standard of
				conduct
								(1)In
				generalThe Commission shall promulgate rules to provide that the
				standard of conduct for all brokers, dealers, and investment advisers, when
				providing personalized investment advice about securities to retail customers
				(and such other customers as the Commission may by rule provide), shall be to
				act in the best interest of the customer without regard to the financial or
				other interest of the broker, dealer, or investment adviser providing the
				advice. In accordance with such rules, any material conflicts of interest shall
				be disclosed and may be consented to by the customer. Such rules shall provide
				that such standard of conduct shall be no less stringent than the standard
				applicable to investment advisers under section 206(1) and (2) of this Act when
				providing personalized investment advice about securities, except the
				Commission shall not ascribe a meaning to the term customer that
				would include an investor in a private fund managed by an investment adviser,
				where such private fund has entered into an advisory contract with such
				adviser. The receipt of compensation based on commission or fees shall not, in
				and of itself, be considered a violation of such standard applied to a broker,
				dealer, or investment adviser.
								(2)Retail customer
				definedFor purposes of this
				subsection, the term retail customer means a natural person, or
				the legal representative of such natural person, who—
									(A)receives personalized
				investment advice about securities from a broker, dealer, or investment
				adviser; and
									(B)uses such advice
				primarily for personal, family, or household purposes.
									(g)Other
				mattersThe Commission
				shall—
								(1)facilitate the provision
				of simple and clear disclosures to investors regarding the terms of their
				relationships with brokers, dealers, and investment advisers, including any
				material conflicts of interest; and
								(2)examine and, where
				appropriate, promulgate rules prohibiting or restricting certain sales
				practices, conflicts of interest, and compensation schemes for brokers,
				dealers, and investment advisers that the Commission deems contrary to the
				public interest and the protection of
				investors.
								.
					(b)Harmonization of
			 enforcement
					(1)Securities Exchange Act
			 of 1934Section 15 of the Securities Exchange Act of 1934, as
			 amended by subsection (a)(1), is further amended by adding at the end the
			 following new subsection:
						
							(m)Harmonization of
				enforcementThe enforcement
				authority of the Commission with respect to violations of the standard of
				conduct applicable to a broker or dealer providing personalized investment
				advice about securities to a retail customer shall include—
								(1)the enforcement authority of the Commission
				with respect to such violations provided under this Act, and
								(2)the enforcement authority of the Commission
				with respect to violations of the standard of conduct applicable to an
				investment advisor under the Investment Advisers Act of 1940, including the
				authority to impose sanctions for such violations, and
								the
				Commission shall seek to prosecute and sanction violators of the standard of
				conduct applicable to a broker or dealer providing personalized investment
				advice about securities to a retail customer under this Act to same extent as
				the Commission prosecutes and sanctions violators of the standard of conduct
				applicable to an investment advisor under the Investment Advisers Act of
				1940..
					(2)Investment Advisers Act
			 of 1940Section 211 of the
			 Investment Advisers Act of 1940, as amended by section (a)(2), is further
			 amended by adding at the end the following new subsection:
						
							(h)Harmonization of
				enforcementThe enforcement
				authority of the Commission with respect to violations of the standard of
				conduct applicable to an investment adviser shall include—
								(1)the enforcement authority of the Commission
				with respect to such violations provided under this Act, and
								(2)the enforcement authority of the Commission
				with respect to violations of the standard of conduct applicable to a broker or
				dealer providing personalized investment advice about securities to a retail
				customer under the Securities Exchange Act of 1934, including the authority to
				impose sanctions for such violations, and
								the
				Commission shall seek to prosecute and sanction violators of the standard of
				conduct applicable to an investment advisor under this Act to same extent as
				the Commission prosecutes and sanctions violators of the standard of conduct
				applicable to a broker or dealer providing personalized investment advice about
				securities to a retail customer under the Securities Exchange Act of
				1934..
					104.Commission study on
			 disclosure to retail customers before purchase of products or services
				(a)Study
			 requiredPrior to proposing any rules or regulations pursuant to
			 subsection (b)(1) regarding the manner in which investment products or services
			 are sold or provided in the United States to retail customers or the
			 information that must be provided to retail customers prior to the purchase of
			 such products or services, and within 180 days after the date of the enactment
			 of this Act, the Securities and Exchange Commission shall publish a study that
			 examines—
					(1)the nature of a retail
			 customer, taking into consideration the definition in section 15(k) of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78o), as amended by section 103
			 of this Act;
					(2)the range of products and
			 services sold or provided to retail customers, and the sellers or providers of
			 such products and services, that are within the Commission’s
			 jurisdiction;
					(3)how such products and
			 services are sold or provided to retail customers, the fees charged for such
			 products and services, and the conflicts of interest that may arise during the
			 sales process or provision of services;
					(4)information that retail
			 customers should receive prior to purchasing each product or service, and the
			 appropriate person or entity to provide such information; and
					(5)ways to ensure that,
			 where possible, reasonably similar products and services are subject to similar
			 regulatory treatment, including with respect to information that must be
			 provided to retail customers prior to the purchase of such products or services
			 and how such information is provided.
					(b)Rulemaking
					(1)Notwithstanding any other provision of the
			 Securities Act of 1933 (15 U.S.C. 77a et seq.) or the Investment Company Act of
			 1940 (15 U.S.C. 80a–1 et seq.), following completion of the study required by
			 subsection (a), the Commission is authorized to promulgate rules to require
			 that the appropriate persons or entities provide designated documents or
			 information to retail customers prior to the purchase of identified investment
			 products or services. Any such rules shall—
						(A)take into account the
			 findings of the study conducted pursuant to subsection (a);
						(B)take into consideration, to the extent
			 possible, the need for such documents and information to be consistent and
			 comparable across investment products or services sold or provided to retail
			 customers; and
						(C)reduce, to the extent possible, disruptions
			 to the purchase process for investment products and services sold or provided
			 to retail customers, by means such as permitting required disclosures to be
			 made via the Internet.
						(2)Notwithstanding paragraph
			 (1), the Commission is authorized to promulgate rules in connection
			 with—
						(A)the implementation of
			 section 103; and
						(B)disclosure to retail
			 customers other than in connection with the purchase of investment products or
			 services.
						105.Beneficial ownership
			 and short-swing profit reporting
				(a)Beneficial ownership
			 reportingSection 13 of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended—
					(1)in subsection (d)(1)—
						(A)by inserting after
			 within ten days after such acquisition the following: or
			 within such shorter time as the Commission may establish by rule;
			 and
						(B)by striking send
			 to the issuer of the security at its principal executive office, by registered
			 or certified mail, send to each exchange where the security is traded,
			 and;
						(2)in subsection
			 (d)(2)—
						(A)by striking in the
			 statements to the issuer and the exchange, and; and
						(B)by striking shall
			 be transmitted to the issuer and the exchange and;
						(3)in subsection (g)(1), by
			 striking shall send to the issuer of the security and;
			 and
					(4)in subsection
			 (g)(2)—
						(A)by striking sent
			 to the issuer and; and
						(B)by striking shall
			 be transmitted to the issuer and.
						(b)Short-swing profit
			 reportingSection 16(a) of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78p(a)) is amended—
					(1)in paragraph (1), by
			 striking (and, if such security is registered on a national securities
			 exchange, also with the exchange); and
					(2)in paragraph (2)(B), by inserting after
			 officer the following: , or within such shorter time as
			 the Commission may establish by rule.
					106.Revision to
			 recordkeeping rules
				(a)Investment Company Act
			 of 1940 amendmentsSection 31
			 of the Investment Company Act of 1940 (15 U.S.C. 80a–30) is amended—
					(1)in subsection (a)(1), by
			 adding at the end the following: Each person with custody or use of a
			 registered investment company’s securities, deposits, or credits shall maintain
			 and preserve all records that relate to the person’s custody or use of the
			 registered investment company’s securities, deposits, or credits for such
			 period or periods as the Commission, by rules and regulations, may prescribe as
			 necessary or appropriate in the public interest or for the protection of
			 investors.; and
					(2)in subsection (b), by
			 adding at the end the following new paragraph:
						
							(4)Records of persons with
				custody or use
								(A)In
				generalNotwithstanding
				paragraph (1), records of persons with custody or use of a registered
				investment company’s securities, deposits, or credits, that relate to such
				custody or use, are subject at any time, or from time to time, to such
				reasonable periodic, special, or other examinations and other information and
				document requests by representatives of the Commission as the Commission deems
				necessary or appropriate in the public interest or for the protection of
				investors.
								(B)Certain persons subject
				to other regulationPersons subject to regulation and examination
				by a Federal financial institution regulatory agency (as such term is defined
				under section 212(c)(2) of title 18, United States Code) may satisfy any
				examination request, information request, or document request described under
				subparagraph (A), by providing the Commission with a detailed listing, in
				writing, of the registered investment company’s securities, deposits, or
				credits within such person’s custody or
				use.
								.
					(b)Investment Advisers Act
			 of 1940 amendmentSection 204
			 of the Investment Advisers Act of 1940 (15 U.S.C. 80b–4) is amended by adding
			 at the end the following new subsection:
					
						(d)Records of persons with
				custody or use
							(1)In
				generalRecords of persons
				with custody or use of a client’s securities, deposits, or credits, that relate
				to such custody or use, are subject at any time, or from time to time, to such
				reasonable periodic, special, or other examinations and other information and
				document requests by representatives of the Commission as the Commission deems
				necessary or appropriate in the public interest or for the protection of
				investors.
							(2)Certain persons subject
				to other regulationPersons subject to regulation and examination
				by a Federal financial institution regulatory agency (as such term is defined
				under section 212(c)(2) of title 18, United States Code) may satisfy any
				examination request, information request, or document request described under
				paragraph (1), by providing the Commission with a detailed listing, in writing,
				of the client’s securities, deposits, or credits within such person’s custody
				or
				use.
							.
				107.Study on enhancing
			 investment advisor examinations
				(a)Study required
					(1)In
			 generalThe Commission shall
			 review and analyze the need for enhanced examination and enforcement resources
			 for investment advisers.
					(2)Areas of
			 considerationThe study required by this subsection shall
			 examine—
						(A)the number and frequency
			 of examinations of investment advisers by the Commission over the 5 years
			 preceding the date of the enactment of this Act;
						(B)the extent to which
			 having Congress authorize the Commission to designate one or more
			 self-regulatory organizations to augment the Commission’s efforts in overseeing
			 investment advisers would improve the frequency of examinations of investment
			 advisers; and
						(C)current and potential
			 approaches to examining the investment advisory activities of dually registered
			 broker-dealers and investment advisers or affiliated broker-dealers and
			 investment advisers.
						(b)Report
			 requiredThe Commission shall report its findings to the
			 Committee on Financial Services of the House of Representatives and the
			 Committee on Banking, Housing, and Urban Affairs of the Senate, not later than
			 180 days after the date of enactment of this Act, and shall use such findings
			 to revise its rules and regulations, as necessary. The report shall include a
			 discussion of regulatory or legislative steps that are recommended or that may
			 be necessary to address concerns identified in the study.
				108.GAO study of financial
			 planning
				(a)Study
			 requiredThe Comptroller
			 General of the United States shall conduct a study on the regulation and
			 oversight of financial planning.  The study shall consider—
					(1)the unique role of
			 financial planners in providing comprehensive advice in investment planning,
			 income tax planning, education planning, retirement planning, estate planning,
			 risk management, and other areas with respect to the management of financial
			 resources; and
					(2)any gaps in the
			 regulation of financial planners given existing State and Federal regulation of
			 financial planning activities and the need to provide related consumer
			 protections for such financial planning activities.
					(b)ReportNot later than the end of the 180-day
			 period beginning on the date of the enactment of this Act, the Comptroller
			 General of the United States shall submit to the Congress a report containing
			 the findings and determinations made by the Comptroller General in carrying out
			 the study required under subsection (a), including recommendations for the
			 appropriate regulation of, or standards for, financial planners as a profession
			 and how such regulations or standards should be established.
				IIEnforcement and
			 Remedies
			201.Authority to restrict
			 mandatory pre-dispute arbitration
				(a)Amendment to Securities
			 Exchange Act of 1934Section 15 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78o), as amended by section 103, is further amended by adding
			 at the end the following new subsection:
					
						(n)Authority to restrict
				mandatory pre-dispute arbitrationThe Commission, by rule, may
				prohibit, or impose conditions or limitations on the use of, agreements that
				require customers or clients of any broker, dealer, or municipal securities
				dealer to arbitrate any future dispute between them arising under the Federal
				securities laws, the rules and regulations thereunder, or the rules of a
				self-regulatory organization if it finds that such prohibition, imposition of
				conditions, or limitations are in the public interest and for the protection of
				investors.
						.
				(b)Amendment to Investment
			 Advisers Act of 1940Section 205 of the Investment Advisers Act
			 of 1940 (15 U.S.C. 80b–5) is amended by adding at the end the following new
			 subsection:
					
						(f)Authority to restrict
				mandatory pre-dispute arbitrationThe Commission, by rule, may
				prohibit, or impose conditions or limitations on the use of, agreements that
				require customers or clients of any investment adviser to arbitrate any future
				dispute between them arising under the Federal securities laws, the rules and
				regulations thereunder, or the rules of a self-regulatory organization if it
				finds that such prohibition, imposition of conditions, or limitations are in
				the public interest and for the protection of
				investors.
						.
				202.Comptroller General
			 study to review securities arbitration system
				(a)StudyThe Comptroller General of the United
			 States shall conduct a study to review—
					(1)the costs to parties of an arbitration
			 proceeding using the arbitration system operated by the Financial Industry
			 Regulatory Authority and overseen by the Securities and Exchange Commission as
			 compared to litigation;
					(2)the percentage of recovery of the total
			 amount of a claim in an arbitration proceeding using the arbitration system
			 operated by the Financial Industry Regulatory Authority and overseen by the
			 Securities and Exchange Commission; and
					(3)other additional issues as may be raised
			 during the course of the study conducted under this subsection.
					(b)ReportNot later than 1 year after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to the Committee on Financial Services of the House of Representatives
			 and the Committee on Banking, Housing, and Urban Affairs of the Senate a report
			 on the results of the study required by subsection (a), including in such
			 report recommendations for improvements to the arbitration system referenced in
			 such subsection.
				203.Whistleblower
			 protection
				(a)In
			 generalThe Securities
			 Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended by adding after section
			 21E the following new section:
					
						21F.Securities
				whistleblower incentives and protection
							(a)In
				generalIn any judicial or
				administrative action brought by the Commission under the securities laws that
				results in monetary sanctions exceeding $1,000,000, the Commission, under
				regulations prescribed by the Commission and subject to subsection (b), may pay
				an award or awards not exceeding an amount equal to 30 percent, in total, of
				the monetary sanctions imposed in the action or related actions to one or more
				whistleblowers who voluntarily provided original information to the Commission
				that led to the successful enforcement of the action. Any amount payable under
				the preceding sentence shall be paid from the fund described in subsection
				(f).
							(b)Determination of amount
				of award; denial of award
								(1)Determination of amount
				of awardThe determination of
				the amount of an award, within the limit specified in subsection (a), shall be
				in the sole discretion of the Commission. The Commission may take into account
				the significance of the whistleblower’s information to the success of the
				judicial or administrative action described in subsection (a), the degree of
				assistance provided by the whistleblower and any legal representative of the
				whistleblower in such action, the Commission’s programmatic interest in
				deterring violations of the securities laws by making awards to whistleblowers
				who provide information that leads to the successful enforcement of such laws,
				and such additional factors as the Commission may establish by rules or
				regulations.
								(2)Denial of
				awardNo award under
				subsection (a) shall be made—
									(A)to any whistleblower who
				is, or was at the time he or she acquired the original information submitted to
				the Commission, a member, officer, or employee of any appropriate regulatory
				agency, the Department of Justice, the Public Company Accounting Oversight
				Board, or a self-regulatory organization;
									(B)to any whistleblower who
				is convicted of a criminal violation related to the judicial or administrative
				action for which the whistleblower otherwise could receive an award under this
				section; or
									(C)to any whistleblower who
				fails to submit information to the Commission in such form as the Commission
				may, by rule, require.
									(c)Representation
								(1)Permitted
				representationAny
				whistleblower who makes a claim for an award under subsection (a) may be
				represented by counsel.
								(2)Required
				representationAny
				whistleblower who makes a claim for an award under subsection (a) must be
				represented by counsel if the whistleblower submits the information upon which
				the claim is based anonymously. Prior to the payment of an award, the
				whistleblower must disclose his or her identity and provide such other
				information as the Commission may require.
								(d)No contract
				necessaryNo contract with
				the Commission is necessary for any whistleblower to receive an award under
				subsection (a), unless the Commission, by rule or regulation, so
				requires.
							(e)AppealsAny
				determinations under this section, including whether, to whom, or in what
				amounts to make awards, shall be in the sole discretion of the Commission, and
				any such determinations shall be final and not subject to judicial
				review.
							(f)Investor protection
				fund
								(1)Fund
				establishedThere is established in the Treasury of the United
				States a fund to be known as the Securities and Exchange Commission
				Investor Protection Fund (referred to in this section as the
				Fund).
								(2)Use of
				fundThe Fund shall be available to the Commission, without
				further appropriation or fiscal year limitation, for the following
				purposes:
									(A)Paying awards to
				whistleblowers as provided in subsection (a).
									(B)Funding investor
				education initiatives designed to help investors protect themselves against
				securities fraud or other violations of the securities laws, or the rules and
				regulations thereunder.
									(3)Deposits and
				creditsThere shall be deposited into or credited to the
				Fund—
									(A)any monetary sanction
				collected by the Commission in any judicial or administrative action brought by
				the Commission under the securities laws that is not added to a disgorgement
				fund or other fund pursuant to section 308 of the Sarbanes-Oxley Act of 2002 or
				otherwise distributed to victims of a violation of the securities laws, or the
				rules and regulations thereunder, underlying such action, unless the balance of
				the Fund at the time the monetary sanction is collected exceeds
				$100,000,000;
									(B)any monetary sanction
				added to a disgorgement fund or other fund pursuant to section 308 of the
				Sarbanes-Oxley Act of 2002 that is not distributed to the victims for whom the
				disgorgement fund or other fund was established, unless the balance of the Fund
				at the time the determination is made not to distribute the monetary sanction
				to such victims exceeds $100,000,000; and
									(C)all income from
				investments made under paragraph (4).
									(4)Investments
									(A)Amounts in fund may be
				investedThe Commission may request the Secretary of the Treasury
				to invest the portion of the Fund that is not, in the Commission’s judgment,
				required to meet the current needs of the Fund.
									(B)Eligible
				investmentsInvestments shall be made by the Secretary of the
				Treasury in obligations of the United States or obligations that are guaranteed
				as to principal and interest by the United States, with maturities suitable to
				the needs of the Fund as determined by the Commission.
									(C)Interest and proceeds
				creditedThe interest on, and the proceeds from the sale or
				redemption of, any obligations held in the Fund shall be credited to, and form
				a part of, the Fund.
									(5)Reports to
				CongressNot later than October 30 of each year, the Commission
				shall transmit to the Committee on Banking, Housing, and Urban Affairs of the
				Senate, and the Committee on Financial Services of the House of Representatives
				a report on—
									(A)the Commission’s
				whistleblower award program under this section, including a description of the
				number of awards that were granted and the types of cases in which awards were
				granted during the preceding fiscal year;
									(B)investor education
				initiatives described in paragraph (2)(B) that were funded by the Fund during
				the preceding fiscal year;
									(C)the balance of the Fund
				at the beginning of the preceding fiscal year;
									(D)the amounts deposited
				into or credited to the Fund during the preceding fiscal year;
									(E)the amount of earnings on
				investments of amounts in the Fund during the preceding fiscal year;
									(F)the amount paid from the
				Fund during the preceding fiscal year to whistleblowers pursuant to subsection
				(a);
									(G)the amount paid from the
				Fund during the preceding fiscal year for investor education initiatives
				described in paragraph (1)(B);
									(H)the balance of the Fund
				at the end of the preceding fiscal year; and
									(I)a complete set of audited
				financial statements, including a balance sheet, income statement, and cash
				flow analysis.
									(g)Protection of
				whistleblowers
								(1)Prohibition against
				retaliation
									(A)In
				generalNo employer may discharge, demote, suspend, threaten,
				harass, or in any other manner discriminate against an employee, contractor, or
				agent in the terms and conditions of employment because of any lawful act done
				by the employee, contractor, or agent in providing information to the
				Commission in accordance with subsection (a), or in assisting in any
				investigation or judicial or administrative action of the Commission based upon
				or related to such information.
									(B)Enforcement
										(i)Cause of
				actionAn individual who alleges discharge or other
				discrimination in violation of subparagraph (A) may bring an action under this
				subsection in the appropriate district court of the United States for the
				relief provided in subparagraph (C).
										(ii)SubpoenasA
				subpoena requiring the attendance of a witness at a trial or hearing conducted
				under this section may be served at any place in the United States.
										(iii)Statute of
				limitationsAn action under this subsection may not be brought
				more than 6 years after the date on which the violation of subparagraph (A)
				occurred, or more than 3 years after the date when facts material to the right
				of action are known or reasonably should have been known by the employee
				alleging a violation of subparagraph (A), but in no event after 10 years after
				the date on which the violation occurs.
										(C)ReliefAn employee, contractor, or agent
				prevailing in any action brought under subparagraph (B) shall be entitled to
				all relief necessary to make that employee, contractor, or agent whole,
				including reinstatement with the same seniority status that the employee,
				contractor, or agent would have had, but for the discrimination, 2 times the
				amount of back pay, with interest, and compensation for any special damages
				sustained as a result of the discrimination, including litigation costs, expert
				witness fees, and reasonable attorneys’ fees.
									(2)Confidentiality
									(A)In
				generalExcept as provided in subparagraph (B), all information
				provided to the Commission by a whistleblower shall be confidential and
				privileged as an evidentiary matter (and shall not be subject to civil
				discovery or other legal process) in any proceeding in any Federal or State
				court or administrative agency, and shall be exempt from disclosure, in the
				hands of an agency or establishment of the Federal Government, under the
				Freedom of Information Act (5 U.S.C. 552), or otherwise, unless and until
				required to be disclosed to a defendant or respondent in connection with a
				proceeding instituted by the Commission or any entity described in subparagraph
				(B). For purposes of section 552 of title 5, United States Code, this paragraph
				shall be considered a statute described in subsection (b)(3)(B) of such section
				552. Nothing herein is intended to limit the Attorney General’s ability to
				present such evidence to a grand jury or to share such evidence with potential
				witnesses or defendants in the course of an ongoing criminal
				investigation.
									(B)Availability to
				government agenciesWithout the loss of its status as
				confidential and privileged in the hands of the Commission, all information
				referred to in subparagraph (A) may, in the discretion of the Commission, when
				determined by the Commission to be necessary to accomplish the purposes of this
				Act and protect investors, be made available to—
										(i)the Attorney General of
				the United States,
										(ii)an appropriate
				regulatory authority,
										(iii)a self-regulatory
				organization,
										(iv)the Public Company Accounting Oversight
				Board,
										(v)State attorneys general
				in connection with any criminal investigation, and
										(vi)any appropriate State
				regulatory authority,
										each of which shall maintain such
				information as confidential and privileged, in accordance with the requirements
				in subparagraph (A).(3)Rights
				retainedNothing in this section shall be deemed to diminish the
				rights, privileges, or remedies of any whistleblower under any Federal or State
				law, or under any collective bargaining agreement.
								(h)Provision of false
				informationAny whistleblower
				who knowingly and willfully makes any false, fictitious, or fraudulent
				statement or representation, or makes or uses any false writing or document
				knowing the same to contain any false, fictitious, or fraudulent statement or
				entry, shall not be entitled to an award under this section and shall be
				subject to prosecution under section 1001 of title 18, United States
				Code.
							(i)Rulemaking
				authorityThe Commission shall have the authority to issue such
				rules and regulations as may be necessary or appropriate to implement the
				provisions of this section.
							(j)DefinitionsFor
				purposes of this section, the following terms have the following
				meanings:
								(1)Original
				informationThe term original information means
				information that—
									(A)is based on the direct
				and independent knowledge or analysis of a whistleblower;
									(B)is not known to the
				Commission from any other source, unless the whistleblower is the initial
				source of the information; and
									(C)is not based on
				allegations in a judicial or administrative hearing, in a governmental report,
				hearing, audit, or investigation, or from the news media, unless the
				whistleblower is the initial source of the information that resulted in the
				judicial or administrative hearing, governmental report, hearing, audit, or
				investigation, or the news media’s report on the allegations.
									(2)Monetary
				sanctionsThe term monetary sanctions, when used
				with respect to any judicial or administrative action, means any monies,
				including but not limited to penalties, disgorgement, and interest, ordered to
				be paid, and any monies deposited into a disgorgement fund or other fund
				pursuant to section 308(b) of the Sarbanes-Oxley Act of 2002 (15 U.S.C.
				7246(b)), as a result of such action or any settlement of such action.
								(3)Related
				actionThe term related action, when used with
				respect to any judicial or administrative action brought by the Commission
				under the securities laws, means any judicial or administrative action brought
				by an entity described in subsection (g)(2)(B) that is based upon the same
				original information provided by a whistleblower pursuant to subsection (a)
				that led to the successful enforcement of the Commission action.
								(4)WhistleblowerThe
				term whistleblower means an individual, or two or more
				individuals acting jointly, who submit information to the Commission as
				provided in this
				section.
								.
				(b)Administration and
			 enforcementThe Securities
			 and Exchange Commission shall establish a separate office within the Commission
			 to administer and enforce the provisions of section 21F of the Securities
			 Exchange Act of 1934, as added by subsection (a). Such office shall report
			 annually to Congress on its activities, whistleblower complaints, and the
			 response of the Commission to such complaints.
				204.Conforming amendments
			 for whistleblower protection
				(a)In
			 generalEach of the following
			 provisions is amended by inserting and section 21F of the Securities
			 Exchange Act of 1934” after “the Sarbanes-Oxley Act of 2002:
					(1)Section 20(d)(3)(A) of
			 the Securities Act of 1933 (15 U.S.C. 77t(d)(3)(A)).
					(2)Section 42(e)(3)(A) of the Investment
			 Company Act of 1940 (15 U.S.C. 80a–41(e)(3)(A)).
					(3)Section 209(e)(3)(A) of the Investment
			 Advisers Act of 1940 (15 U.S.C. 80b–9(e)(3)(A)).
					(b)Securities Exchange
			 ActThe Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.)
			 is amended—
					(1)in section 21(d)(3)(C)(i) (15 U.S.C.
			 78u(d)(3)(C)(i)), by inserting and section 21F of this title
			 after the Sarbanes-Oxley Act of 2002;
					(2)in section 21A(d)(1) (15
			 U.S.C. 78u–1(d)(1))—
						(A)by striking
			 (subject to subsection (e)); and
						(B)by inserting and
			 section 21F of this title after the Sarbanes-Oxley Act of
			 2002; and
						(3)in section 21A, by
			 striking subsection (e) and redesignating subsections (f) and (g) as subsection
			 (e) and (f), respectively.
					205.Implementation and
			 transition provisions for whistleblower protections
				(a)Implementing
			 rulesThe Securities and Exchange Commission shall issue final
			 regulations implementing the provisions of section 21F of the Securities
			 Exchange Act of 1934, as added by this title, no later than 270 days after the
			 date of enactment of this Act.
				(b)Original
			 informationInformation submitted to the Commission by a
			 whistleblower in accordance with regulations implementing the provisions of
			 section 21F of the Securities Exchange Act of 1934, as added by this title,
			 shall not lose its status as original information, as defined in subsection
			 (i)(1) of such section, solely because the whistleblower submitted such
			 information prior to the effective date of such regulations, provided such
			 information was submitted after the date of enactment of this Act, or related
			 to insider trading violations for which a bounty could have been paid at the
			 time such information was submitted.
				(c)AwardsA whistleblower may receive an award
			 pursuant to section 21F of the Securities Exchange Act of 1934, as added by
			 this title, regardless of whether any violation of a provision of the
			 securities laws, or a rule or regulation thereunder, underlying the judicial or
			 administrative action upon which the award is based occurred prior to the date
			 of enactment of this Act.
				206.Collateral
			 bars
				(a)Section 15 of the
			 Securities Exchange Act of 1934Section 15(b)(6)(A) of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78o(b)(6)(A)) is amended by striking 12
			 months, or bar such person from being associated with a broker or
			 dealer, and inserting 12 months, or bar any such person from
			 being associated with a broker, dealer, investment adviser, municipal
			 securities dealer, transfer agent, or nationally recognized statistical rating
			 organization,.
				(b)Section 15B of the
			 Securities Exchange Act of 1934Section 15B(c)(4) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78o–4(c)(4)) is amended by striking
			 twelve months or bar any such person from being associated with a
			 municipal securities dealer,  and inserting 12 months or bar any
			 such person from being associated with a broker, dealer, investment adviser,
			 municipal securities dealer, transfer agent, or nationally recognized
			 statistical rating organization,.
				(c)Section 17A of the
			 Securities Exchange Act of 1934Section 17A(c)(4)(C) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78q–1(c)(4)(C)) is amended by
			 striking twelve months or bar any such person from being associated with
			 the transfer agent,  and inserting 12 months or bar any such
			 person from being associated with any transfer agent, broker, dealer,
			 investment adviser, municipal securities dealer, or nationally recognized
			 statistical rating organization,.
				(d)Section 203 of the
			 Investment Advisers Act of 1940Section 203(f) of the Investment
			 Advisers Act of 1940 (15 U.S.C. 80b–3(f)) is amended by striking twelve
			 months or bar any such person from being associated with an investment adviser,
			  and inserting 12 months or bar any such person from being
			 associated with an investment adviser, broker, dealer, municipal securities
			 dealer, transfer agent, or nationally recognized statistical rating
			 organization,.
				207.Aiding and abetting
			 authority under the Securities Act and the Investment Company Act
				(a)Under the securities
			 act of 1933Section 15 of the Securities Act of 1933 (15 U.S.C.
			 77o) is amended—
					(1)by striking Every
			 person who and inserting (a)
			 Controlling
			 persons.—Every person who; and
					(2)by adding at the end the
			 following:
						
							(b)Prosecution of persons
				who aid and abet violationsFor purposes of any action brought by
				the Commission under subparagraph (b) or (d) of section 20, any person that
				knowingly or recklessly provides substantial assistance to another person in
				violation of a provision of this Act, or of any rule or regulation issued under
				this Act, shall be deemed to be in violation of such provision to the same
				extent as the person to whom such assistance is
				provided.
							.
					(c)Under the Investment
			 Company Act of 1940Section 48 of the Investment Company Act of
			 1940 (15 U.S.C. 80a–48) is amended by redesignating subsection (b) as
			 subsection (c) and inserting after subsection (a) the following:
					
						(b)For purposes of any
				action brought by the Commission under subsection (d) or (e) of section 42, any
				person that knowingly or recklessly provides substantial assistance to another
				person in violation of a provision of this Act, or of any rule or regulation
				issued under this Act, shall be deemed to be in violation of such provision to
				the same extent as the person to whom such assistance is
				provided.
						.
				208.Authority to impose
			 penalties for aiding and abetting violations of the Investment Advisers
			 ActSection 209 of the
			 Investment Advisers Act of 1940 (15 U.S.C. 80b–9) is amended by inserting at
			 the end the following new subsections:
				
					(f)Aiding and
				abettingFor purposes of any action brought by the Commission
				under subsection (e), any person that knowingly or recklessly has aided,
				abetted, counseled, commanded, induced, or procured a violation of any
				provision of this Act, or of any rule, regulation, or order hereunder, shall be
				deemed to be in violation of such provision, rule, regulation, or order to the
				same extent as the person that committed such violation.
					(g)enforcement by national
				securities associationsThe
				Commission may permit or require a national securities association registered
				under the Securities Exchange Act of 1934 to enforce compliance by its members
				and persons associated with its members with the provisions of this Act, the
				rules and regulations thereunder, and to adopt such rules (subject to any rule
				or order of the Commission pursuant to the Securities Exchange Act of 1934) as
				the association may deem necessary and in the public interest to further the
				purposes of this
				Act.
					.
			209.Deadline for
			 completing examinations, inspections and enforcement actionsThe Securities Exchange Act of 1934 (15
			 U.S.C. 78a et seq.) is amended by inserting after section 4D (as added by
			 section 101) the following new section:
				
					4E.Deadline for completing
				enforcement investigations and compliance examinations and inspections
						(a)Enforcement
				investigations
							(1)In
				generalNot later than 180
				days after the date on which Commission staff provide a written Wells
				notification to any person, the Commission staff shall either file an action
				against such person or provide notice to the Director of the Division of
				Enforcement of its intent to not file an action.
							(2)Exceptions for certain
				complex actionsNotwithstanding paragraph (1), if the head of any
				division or office within the Commission or his designee determines that a
				particular enforcement investigation is sufficiently complex such that a
				determination regarding the filing of an action against a person cannot be
				completed within the deadline specified in paragraph (1), the head of any
				division or office within the Commission or his designee may, after providing
				notice to the Chairman of the Commission, extend such deadline as needed for
				one additional 180-day period. If after the additional 180-day period the head
				of any division or office within the Commission or his designee determines that
				a particular enforcement investigation is sufficiently complex such that a
				determination regarding the filing of an action against a person cannot be
				completed within the additional 180-day period, the head of any division or
				office within the Commission or his designee may, after providing notice to and
				receiving approval of the Commission, extend such deadline as needed for one or
				more additional successive 180-day periods.
							(b)Compliance examinations
				and inspections
							(1)In
				generalNot later than 180 days after the date on which
				Commission staff completes the on-site portion of its compliance examination or
				inspection or receives all records requested from the entity being examined or
				inspected, whichever is later, Commission staff shall provide the entity being
				examined or inspected with written notification indicating either that the
				examination or inspection has concluded without findings or that the staff
				requests the entity undertake corrective action.
							(2)Exception for certain
				complex actionsNotwithstanding paragraph (1), if the head of any
				division or office within the Commission or his designee determines that a
				particular compliance examination or inspection is sufficiently complex such
				that a determination regarding concluding the examination or inspection or
				regarding the staff requests the entity undertake corrective action cannot be
				completed within the deadline specified in paragraph (1), the head of any
				division or office within the Commission or his designee may, after providing
				notice to the Chairman of the Commission, extend such deadline as needed for
				one additional 180-day
				period.
							.
			210.Nationwide service of
			 subpoenas
				(a)Securities Act of
			 1933Section 22(a) of the
			 Securities Act of 1933 (15 U.S.C. 77v(a)) is amended by inserting after the
			 second sentence the following: In any action or proceeding instituted by
			 the Commission under this title in a United States district court for any
			 judicial district, subpoenas issued to compel the attendance of witnesses or
			 the production of documents or tangible things (or both) at a hearing or trial
			 may be served at any place within the United States..
				(b)Securities Exchange Act
			 of 1934Section 27 of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78aa) is amended by inserting after
			 the third sentence the following: In any action or proceeding instituted
			 by the Commission under this title in a United States district court for any
			 judicial district, subpoenas issued to compel the attendance of witnesses or
			 the production of documents or tangible things (or both) at a hearing or trial
			 may be served at any place within the United States..
				(c)Investment Company Act
			 of 1940Section 44 of the
			 Investment Company Act of 1940 (15 U.S.C. 80a–43) is amended by inserting after
			 the fourth sentence the following: In any action or proceeding
			 instituted by the Commission under this title in a United States district court
			 for any judicial district, subpoenas issued to compel the attendance of
			 witnesses or the production of documents or tangible things (or both) at a
			 hearing or trial may be served at any place within the United
			 States..
				(d)Investment Advisers Act
			 of 1940Section 214 of the
			 Investment Advisers Act of 1940 (15 U.S.C. 80b–14) is amended by inserting
			 after the third sentence the following: In any action or proceeding
			 instituted by the Commission under this title in a United States district court
			 for any judicial district, subpoenas issued to compel the attendance of
			 witnesses or the production of documents or tangible things (or both) at a
			 hearing or trial may be served at any place within the United
			 States..
				211.Authority to impose
			 civil penalties in cease and desist proceedings
				(a)Under the Securities
			 Act of 1933Section 8A of the Securities Act of 1933 (15 U.S.C.
			 77h–1) is amended by adding at the end the following new subsection:
					
						(g)Authority to impose
				money penalties
							(1)Grounds for
				imposingIn any cease-and-desist proceeding under subsection (a),
				the Commission may impose a civil penalty on a person if it finds, on the
				record after notice and opportunity for hearing, that—
								(A)such person—
									(i)is violating or has
				violated any provision of this title, or any rule or regulation thereunder;
				or
									(ii)is or was a cause of the
				violation of any provision of this title, or any rule or regulation thereunder;
				and
									(B)such penalty is in the
				public interest.
								(2)Maximum amount of
				penalty
								(A)First
				tierThe maximum amount of penalty for each act or omission
				described in paragraph (1) shall be $7,500 for a natural person or $75,000 for
				any other person.
								(B)Second
				tierNotwithstanding paragraph (A), the maximum amount of penalty
				for each such act or omission shall be $75,000 for a natural person or $375,000
				for any other person if the act or omission described in paragraph (1) involved
				fraud, deceit, manipulation, or deliberate or reckless disregard of a
				regulatory requirement.
								(C)Third
				tierNotwithstanding paragraphs (A) and (B), the maximum amount
				of penalty for each such act or omission shall be $150,000 for a natural person
				or $725,000 for any other person if—
									(i)the act or omission
				described in paragraph (1) involved fraud, deceit, manipulation, or deliberate
				or reckless disregard of a regulatory requirement; and
									(ii)such act or omission
				directly or indirectly resulted in substantial losses or created a significant
				risk of substantial losses to other persons or resulted in substantial
				pecuniary gain to the person who committed the act or omission.
									(3)Evidence concerning
				ability to payIn any proceeding in which the Commission may
				impose a penalty under this section, a respondent may present evidence of the
				respondent’s ability to pay such penalty. The Commission may, in its
				discretion, consider such evidence in determining whether such penalty is in
				the public interest. Such evidence may relate to the extent of such person’s
				ability to continue in business and the collectability of a penalty, taking
				into account any other claims of the United States or third parties upon such
				person’s assets and the amount of such person’s
				assets.
							.
				(b)Under the Securities
			 Exchange Act of 1934Subsection (a) of section 21B of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78u–2(a)) is amended—
					(1)by striking (a)
			 Commission Authority To Assess
			 Money Penalties.—In any proceeding and inserting the
			 following:
						
							(a)Commission authority To
				assess money penalties
								(1)In
				generalIn any
				proceeding
								;
					(2)by redesignating
			 paragraphs (1) through (4) of such subsection as subparagraphs (A) through (D),
			 respectively, and moving such redesignated subparagraphs and the matter
			 following such subparagraphs 2 ems to the right; and
					(3)by adding at the end of
			 such subsection the following new paragraph:
						
							(2)Cease-and-desist
				proceedingsIn any proceeding instituted pursuant to section 21C
				of this title against any person, the Commission may impose a civil penalty if
				it finds, on the record after notice and opportunity for hearing, that such
				person—
								(A)is violating or has
				violated any provision of this title, or any rule or regulation thereunder;
				or
								(B)is or was a cause of the
				violation of any provision of this title, or any rule or regulation
				thereunder.
								.
					(c)Under the Investment
			 Company Act of 1940Paragraph (1) of section 9(d) of the
			 Investment Company Act of 1940 (15 U.S.C. 80a–9(d)(1)) is amended—
					(1)by striking (1)
			 Authority of
			 commission.—In any proceeding and inserting the
			 following:
						
							(1)Authority of
				commission
								(A)In
				generalIn any
				proceeding
								;
					(2)by redesignating
			 subparagraphs (A) through (C) of such paragraph as clauses (i) through (iii),
			 respectively, and by moving such redesignated clauses and the matter following
			 such subparagraphs 2 ems to the right; and
					(3)by adding at the end of
			 such paragraph the following new subparagraph:
						
							(B)Cease-and-desist
				proceedingsIn any proceeding instituted pursuant to subsection
				(f) against any person, the Commission may impose a civil penalty if it finds,
				on the record after notice and opportunity for hearing, that such
				person—
								(i)is violating or has
				violated any provision of this title, or any rule or regulation thereunder;
				or
								(ii)is or was a cause of the
				violation of any provision of this title, or any rule or regulation
				thereunder.
								.
					(d)Under the Investment
			 Advisers Act of 1940Paragraph (1) of section 203(i) of the
			 Investment Advisers Act of 1940 (15 U.S.C. 80b–3(i)(1)) is amended—
					(1)by striking (1)
			 Authority of
			 commission.—In any proceeding and inserting the
			 following:
						
							(1)Authority of
				commission
								(A)In
				generalIn any
				proceeding
								;
					(2)by redesignating
			 subparagraphs (A) through (D) of such paragraph as clauses (i) through (iv),
			 respectively, and moving such redesignated clauses and the matter following
			 such subparagraphs 2 ems to the right; and
					(3)by adding at the end of
			 such paragraph the following new subparagraph:
						
							(B)Cease-and-desist
				proceedingsIn any proceeding instituted pursuant to subsection
				(k) against any person, the Commission may impose a civil penalty if it finds,
				on the record after notice and opportunity for hearing, that such
				person—
								(i)is violating or has
				violated any provision of this title, or any rule or regulation thereunder;
				or
								(ii)is or was a cause of the
				violation of any provision of this title, or any rule or regulation
				thereunder.
								.
					212.Formerly associated
			 persons
				(a)Member or employee of
			 the municipal securities rulemaking boardSection 15B(c)(8) of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78o–4(c)(8)) is amended by
			 striking any member or employee and inserting any person
			 who is, or at the time of the alleged misconduct was, a member or
			 employee.
				(b)Person associated with
			 a government securities broker or dealerSection 15C of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78o–5) is amended—
					(1)in subsection (c)(1)(C),
			 by striking or seeking to become associated, and inserting
			 seeking to become associated, or, at the time of the alleged misconduct,
			 associated or seeking to become associated;
					(2)in subsection (c)(2)(A),
			 by inserting , seeking to become associated, or, at the time of the
			 alleged misconduct, associated or seeking to become associated after
			 any person associated; and
					(3)in subsection (c)(2)(B),
			 by inserting , seeking to become associated, or, at the time of the
			 alleged misconduct, associated or seeking to become associated after
			 any person associated.
					(c)Person associated with
			 a member of a national securities exchange or registered securities
			 associationSection 21(a)(1) of the Securities Exchange Act of
			 1934 (15 U.S.C. 78u(a)(1)) is amended by inserting , or, as to any act
			 or practice, or omission to act, while associated with a member, formerly
			 associated after member or a person associated.
				(d)Participant of a
			 registered clearing agencySection 21(a)(1) of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78u(a)(1)) is amended by inserting or,
			 as to any act or practice, or omission to act, while a participant, was a
			 participant, after in which such person is a
			 participant,.
				(e)Officer or director of
			 a self-regulatory organizationSection 19(h)(4) of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78s(h)(4)) is amended—
					(1)by striking any
			 officer or director and inserting any person who is, or at the
			 time of the alleged misconduct was, an officer or director; and
					(2)by striking such
			 officer or director and inserting such person.
					(f)Officer or director of
			 an investment companySection 36(a) of the Investment Company Act
			 of 1940 (15 U.S.C. 80a–35(a)) is amended—
					(1)by striking a
			 person serving or acting and inserting a person who is, or at
			 the time of the alleged misconduct was, serving or acting; and
					(2)by striking such
			 person so serves or acts and inserting such person so serves or
			 acts, or at the time of the alleged misconduct, so served or
			 acted.
					(g)Person associated with
			 a public accounting firm
					(1)Sarbanes-Oxley Act of
			 2002 amendmentSection 2(a)(9) of the Sarbanes-Oxley Act of 2002
			 (15 U.S.C. 7201(9)) is amended by adding at the end the following new
			 subparagraph:
						
							(C)Investigative and
				enforcement authorityFor
				purposes of the provisions of sections 3(c), 101(c), 105, and 107(c) and Board
				or Commission rules thereunder, except to the extent specifically excepted by
				such rules, the terms defined in subparagraph (A) shall include any person
				associated, seeking to become associated, or formerly associated with a public
				accounting firm, except—
								(i)the authority to conduct
				an investigation of such person under section 105(b) shall apply only with
				respect to any act or practice, or omission to act, while such person was
				associated or seeking to become associated with a registered public accounting
				firm; and
								(ii)the authority to
				commence a proceeding under section 105(c)(1), or impose disciplinary sanctions
				under section 105(c)(4), against such person shall apply only on—
									(I)the basis of conduct
				occurring while such person was associated or seeking to become associated with
				a registered public accounting firm; or
									(II)non-cooperation as described in section
				105(b)(3) with respect to a demand in a Board investigation for testimony,
				documents, or other information relating to a period when such person was
				associated or seeking to become associated with a registered public accounting
				firm.
									.
					(2)Securities Exchange Act
			 of 1934 amendmentSection
			 21(a)(1) of the Securities Exchange Act of 1934 (15 U.S.C. 78u(a)(1)) is
			 amended by striking or a person associated with such a firm and
			 inserting “, a person associated with such a firm, or, as to any act, practice,
			 or omission to act while associated with such firm, a person formerly
			 associated with such a firm”.
					(h)Supervisory personnel
			 of an audit firmSection 105(c)(6) of the Sarbanes-Oxley Act of
			 2002 (15 U.S.C. 7215(c)(6)) is amended—
					(1)in subparagraph (A), by
			 striking the supervisory personnel and inserting any
			 person who is, or at the time of the alleged failure reasonably to supervise
			 was, a supervisory person; and
					(2)in subparagraph
			 (B)—
						(A)by striking No
			 associated person and inserting No current or former supervisory
			 person; and
						(B)by striking any
			 other person and inserting any associated person.
						(i)Member of the Public
			 Company Accounting Oversight BoardSection 107(d)(3) of the
			 Sarbanes-Oxley Act of 2002 (15 U.S.C. 7217(d)(3)) is amended by striking
			 any member and inserting any person who is, or at the
			 time of the alleged misconduct was, a member.
				213.Sharing privileged
			 information with other authoritiesSection 24 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78x) is amended—
				(1)by redesignating subsections (d) and (e) as
			 subsections (e) and (f), respectively;
				(2)in subsection (e), as redesignated, by
			 striking as provided in subsection (e) and inserting as
			 provided in subsection (f); and
				(3)by inserting after subsection (c) the
			 following new subsection:
					
						(d)Sharing privileged
				information with other authorities
							(1)Privileged information
				provided by the commissionThe Commission shall not be deemed to
				have waived any privilege applicable to any information by transferring that
				information to or permitting that information to be used by—
								(A)any agency (as defined in
				section 6 of title 18, United States Code);
								(B)any foreign securities
				authority;
								(C)the Public Company Accounting Oversight
				Board;
								(D)any self-regulatory
				organization;
								(E)any foreign law
				enforcement authority; or
								(F)any State securities or
				law enforcement authority.
								(2)Non-disclosure of
				privileged information provided to the commissionExcept as
				provided in subsection (f), the Commission shall not be compelled to disclose
				privileged information obtained from any foreign securities authority, or
				foreign law enforcement authority, if the authority has in good faith
				determined and represented to the Commission that the information is
				privileged.
							(3)Non-waiver of
				privileged information provided to the commission
								(A)In
				generalFederal agencies,
				State securities and law enforcement authorities, self-regulatory
				organizations, and the Public Company Accounting Oversight Board shall not be
				deemed to have waived any privilege applicable to any information by
				transferring that information to or permitting that information to be used by
				the Commission.
								(B)Exception with respect
				to certain actionsThe
				provisions of subparagraph (A) shall not apply to a self-regulatory
				organization or the Public Company Accounting Oversight Board with respect to
				information used by the Commission in an action against such
				organization.
								(4)DefinitionsFor
				purposes of this subsection:
								(A)The term
				privilege includes any work-product privilege, attorney-client
				privilege, governmental privilege, or other privilege recognized under Federal,
				foreign, or State law.
								(B)The term foreign
				law enforcement authority means any foreign authority that is empowered
				under foreign law to detect, investigate or prosecute potential violations of
				law.
								(C)The term State
				securities or law enforcement authority means the authority of any State
				or territory that is empowered under State or territory law to detect,
				investigate or prosecute potential violations of
				law.
								.
				214.Expanded access to
			 grand jury material
				(a)In
			 generalTitle VI of the
			 Sarbanes-Oxley Act of 2002 is amended by adding at the end the following new
			 section:
					
						605.Access to grand jury
				information
							(a)Disclosure
								(1)In
				generalUpon motion of an
				attorney for the government, a court may direct disclosure of matters occurring
				before a grand jury during an investigation of conduct that may constitute a
				violation of any provision of the securities laws to the Commission for use in
				relation to any matter within the jurisdiction of the Commission.
								(2)Substantial need
				requiredA court may issue an
				order under paragraph (1) only upon a finding of a substantial need in the
				public interest.
								(b)Use of
				matterA person to whom a
				matter has been disclosed under this section shall not use such matter other
				than for the purpose for which such disclosure was authorized.
							(c)DefinitionsAs
				used in this section, the terms attorney for the government and
				grand jury information have the meanings given to those terms in
				section 3322 of title 18, United States
				Code.
							.
				(b)Conforming
			 amendmentThe table of contents in section 1(b) of the
			 Sarbanes-Oxley Act of 2002 is amended by inserting after the item relating to
			 section 604 the following:
					
						
							Sec. 605. Access to grand jury
				information.
						
						.
				215.Aiding and abetting
			 standard of knowledge satisfied by recklessnessSection 20(e) of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78t(e)) is amended by inserting “or recklessly” after
			 “knowingly”.
			216.Extraterritorial
			 jurisdiction of the antifraud provisions of the Federal securities
			 laws
				(a)Under the Securities
			 Act of 1933Section 22 of the
			 Securities Act of 1933 (15 U.S.C. 77v(a)) is amended by adding at the end the
			 following new subsection:
					
						(c)Extraterritorial
				jurisdictionThe jurisdiction
				of the district courts of the United States and the United States courts of any
				Territory described under subsection (a) includes violations of section 17(a),
				and all suits in equity and actions at law under that section,
				involving—
							(1)conduct within the United
				States that constitutes significant steps in furtherance of the violation, even
				if the securities transaction occurs outside the United States and involves
				only foreign investors; or
							(2)conduct occurring outside
				the United States that has a foreseeable substantial effect within the United
				States.
							.
				(b)Under the Securities
			 Exchange Act of 1934Section
			 27 of the Securities Exchange Act of 1934 (15 U.S.C. 78aa) is amended—
					(1)by striking The
			 district and inserting the following:
						
							(a)In
				generalThe
				district
							;
				and
					(2)by inserting at the end
			 the following new subsection:
						
							(b)Extraterritorial
				jurisdictionThe jurisdiction
				of the district courts of the United States and the United States courts of any
				Territory or other place subject to the jurisdiction of the United States
				described under subsection (a) includes violations of the antifraud provisions
				of this title, and all suits in equity and actions at law under those
				provisions, involving—
								(1)conduct within the United
				States that constitutes significant steps in furtherance of the violation, even
				if the securities transaction occurs outside the United States and involves
				only foreign investors; or
								(2)conduct occurring outside
				the United States that has a foreseeable substantial effect within the United
				States.
								.
					(c)Under the Investment
			 Advisers Act of 1940Section
			 214 of the Investment Advisers Act of 1940 (15 U.S.C. 80b–14) is
			 amended—
					(1)by striking The
			 district and inserting the following:
						
							(a)In
				generalThe
				district
							;
				and
					(2)by inserting at the end
			 the following new subsection:
						
							(b)Extraterritorial
				jurisdictionThe jurisdiction
				of the district courts of the United States and the United States courts of any
				Territory or other place subject to the jurisdiction of the United States
				described under subsection (a) includes violations of section 206, and all
				suits in equity and actions at law under that section, involving—
								(1)conduct within the United
				States that constitutes significant steps in furtherance of the violation, even
				if the violation is committed by a foreign adviser and involves only foreign
				investors; or
								(2)conduct occurring outside
				the United States that has a foreseeable substantial effect within the United
				States.
								.
					217.Fidelity
			 bondingSection 17(g) of the
			 Investment Company Act of 1940 (15 U.S.C. 80a–17(g)) is amended to read as
			 follows:
				
					(g)Fidelity
				bonding
						(1)In
				generalThe Commission is
				authorized to require that a registered management company provide and maintain
				a fidelity bond against loss as to any officer or employee who has access to
				securities or funds of the company, either directly or through authority to
				draw upon such funds or to direct generally the disposition of such securities
				(unless the officer or employee has such access solely through his position as
				an officer or employee of a bank), in such form and amount as the Commission
				may prescribe by rule, regulation, or order for the protection of
				investors.
						(2)DefinitionsFor
				purposes of this subsection:
							(A)Management
				companyThe term
				management company has the meaning given such term under section
				4 of the Investment Company Act of 1940.
							(B)Officer or
				employeeThe term officer or employee means—
								(i)any officer or employee
				of the management company; and;
								(ii)any officer or employee of any investment
				adviser to the management company, or of any affiliated company of any such
				investment adviser, as the Commission may prescribe by rule, regulation, or
				order for the protection of investors.
								(C)Other
				definitionsThe terms
				affiliated company and investment adviser shall
				have the meaning given such terms under section 2 of the Investment Company Act
				of
				1940.
							.
			218.Enhanced SEC authority
			 to conduct surveillance and risk assessment
				(a)Securities Exchange Act
			 of 1934 amendmentsSection
			 17(b) of the Securities Exchange Act of 1934 (15 U.S.C. 78q(b)) is amended by
			 adding at the end the following new paragraph:
					
						(5)Surveillance and risk
				assessmentAll persons
				described in subsection (a) of this section are subject at any time, or from
				time to time, to such reasonable periodic, special, or other information and
				document requests by representatives of the Commission as the Commission by
				rule or order deems necessary or appropriate to conduct surveillance or risk
				assessments of the securities markets, persons registered with the Commission
				under this title, or otherwise in furtherance of the purposes of this
				title.
						.
				(b)Investment Company Act
			 of 1940 amendmentsSection
			 31(b) of the Investment Company Act of 1940 (15 U.S.C. 80a–30(b)), as amended
			 by section 106(a)(2), is further amended by adding at the end the following new
			 paragraph:
					
						(5)Surveillance and risk
				assessmentAll persons
				described in paragraph (1) are subject at any time, or from time to time, to
				such reasonable periodic, special, or other information and document requests
				by representatives of the Commission as the Commission by rule or order deems
				necessary or appropriate to conduct surveillance or risk assessments of the
				securities markets, persons registered with the Commission under this title, or
				otherwise in furtherance of the purposes of this
				title.
						.
				(c)Investment Advisers Act
			 of 1940 amendmentsSection 204 of the Investment Advisers Act of
			 1940 (15 U.S.C. 80b–4), as amended by section 106(b), is further amended by
			 adding at the end the following new subsection:
					
						(e)Surveillance and risk
				assessmentAll persons
				described in subsection (a) are subject at any time, or from time to time, to
				such reasonable periodic, special, or other information and document requests
				by representatives of the Commission as the Commission by rule or order deems
				necessary or appropriate to conduct surveillance or risk assessments of the
				securities markets, persons registered with the Commission under this title, or
				otherwise in furtherance of the purposes of this
				title.
						.
				219.Investment company
			 examinationsSection 31(b)(1)
			 of the Investment Company Act of 1940 (15 U.S.C. 80a–30) is amended to read as
			 follows:
				
					(1)In
				generalAll records of each
				registered investment company, and each underwriter, broker, dealer, or
				investment adviser that is a majority-owned subsidiary of such a company, shall
				be subject at any time, or from time to time, to such reasonable periodic,
				special, or other examinations by representatives of the Commission as the
				Commission deems necessary or appropriate in the public interest or for the
				protection of
				investors.
					.
			220.Control person
			 liability under the Securities Exchange ActSection 20(a) of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78t(a)) is amended by inserting after controlled
			 person is liable, the following: including to the Commission in
			 any action brought under paragraph (1) or (3) of section 21(d),.
			221.Enhanced application
			 of anti-fraud provisionsThe
			 Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended—
				(1)in section 9—
					(A)by striking
			 registered on a national securities exchange each place it
			 appears and inserting other than a government security;
					(B)in subsection (b), by
			 striking by use of any facility of a national securities
			 exchange,; and
					(C)in subsection (c), by
			 inserting after unlawful for any the following: broker,
			 dealer, or;
					(2)in section 10(a)(1), by striking
			 registered on a national securities exchange and inserting
			 other than a government security; and
				(3)in section 15(c)(1)(A),
			 by striking otherwise than on a national securities exchange of which it
			 is a member.
				222.SEC Authority to Issue
			 Rules on Proxy AccessSection
			 14(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78n(a)) is
			 amended—
				(1)by inserting
			 (1) after (a); and
				(2)by adding at the end the
			 following:
					
						(2)The authority of the Commission to
				prescribe rules and regulations under paragraph (1) includes rules and
				regulations that require the inclusion and set procedures relating to the
				inclusion, in a solicitation of a proxy or consent or authorization by or on
				behalf of an issuer, of a nominee or nominees submitted by shareholders to
				serve on the issuer’s board of
				directors.
						.
				IIICommission funding and
			 organization
			301.Authorization of
			 appropriationsSection 35 of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78kk) is amended to read as
			 follows:
				
					35.Authorization of
				appropriationsIn addition to
				any other funds authorized to be appropriated to the Commission, there are
				authorized to be appropriated to carry out the functions, powers, and duties of
				the Commission—
						(1)for fiscal year 2010,
				$1,115,000,000;
						(2)for fiscal year 2011,
				$1,300,000,000;
						(3)for fiscal year 2012,
				$1,500,000,000;
						(4)for fiscal year 2013,
				$1,750,000,000;
						(5)for fiscal year 2014,
				$2,000,000,000; and
						(6)for fiscal year 2015,
				$2,250,000,000.
						.
			302.Investment adviser
			 regulation fundingSection 203
			 of the Investment Advisers Act of 1940 (15 U.S.C. 80b–3) is amended by adding
			 at the end the following new subsection:
				
					(l)Annual
				assessment
						(1)In
				generalThe Commission shall,
				in accordance with this subsection, promulgate rules pursuant to which it may
				collect from investment advisers required to register with the Commission under
				this title, fees designed to help recover the cost of inspections and
				examinations of registered investment advisers conducted by the Commission
				pursuant to this title.
						(2)Fee payment
				requiredAn investment adviser shall, at the time of registration
				with the Commission, and each fiscal year thereafter during which such adviser
				is so registered, pay to the Commission a fair and reasonable fee determined by
				the Commission. In determining such fee, the Commission shall consider
				objective factors such as—
							(A)the investment adviser’s
				size;
							(B)the number of clients of
				the investment adviser;
							(C)the types of clients of
				the investment adviser; and
							(D)such other relevant
				factors as the Commission determines to be appropriate.
							(3)Amount and use of
				fees
							(A)Minimum aggregate
				amountThe aggregate amount
				of fees determined by the Commission under this subsection for any fiscal year
				shall be greater than the amount the Commission spent on inspections and
				examinations of registered investment advisers during the 2009 fiscal
				year.
							(B)Excess
				feesThe Commission may retain any excess fees collected under
				this subsection during a fiscal year for application towards the costs of
				inspections and examinations of investment advisers in future fiscal
				years.
							(4)Review and adjustment
				of feesThe Commission may review fee rates established pursuant
				to this section before the end of any fiscal year and make any appropriate
				adjustments prior to collecting any such fee in the following fiscal
				year.
						(5)Penalty
				feeThe Commission shall
				prescribe by rule or regulation an additional fee to be assessed as a penalty
				for late payment of fees required by this subsection.
						(6)Judicial
				reviewIncreases or decreases in fees made pursuant to this
				section shall not be subject to judicial
				review.
						.
			303.Amendments to section
			 31 of the Securities Exchange Act of 1934Section 31 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78ee) is amended—
				(1)in subsection (e)(2), by
			 striking September 30 and inserting September
			 25;
				(2)in subsection (g), by
			 striking April 30 and inserting August 31;
			 and
				(3)in subsection
			 (j)(2)—
					(A)by striking 5
			 months and inserting 4 months; and
					(B)by striking
			 (including fees collected during such 5-month period and assessments
			 collected under subsection (d)) and inserting (including fees
			 estimated to be collected under subsections (b) and (c) prior to the effective
			 date of the uniform adjusted rate and assessments estimated to be collected
			 under subsection (d)).
					304.Commission
			 organizational study and reform
				(a)Study required
					(1)In
			 generalNot later than the end of the 90-day period beginning on
			 the date of the enactment of this Act, the Securities and Exchange Commission
			 (hereinafter in this section referred to as the SEC) shall hire
			 an independent consultant of high caliber and with expertise in organizational
			 restructuring and the operations of capital markets to examine the internal
			 operations, structure, funding, and the need for comprehensive reform of the
			 SEC, as well as the SEC’s relationship with the reliance on self-regulatory
			 organizations and other entities relevant to the regulation of securities and
			 the protection of securities investors that are under the SEC’s
			 oversight.
					(2)Specific areas for
			 studyThe study required under paragraph (1) shall, at a minimum,
			 include the study of—
						(A)the possible elimination of unnecessary or
			 redundant units at the SEC;
						(B)improving communications
			 between SEC offices and divisions;
						(C)the need to put in place a clear
			 chain-of-command structure, particularly for enforcement examinations and
			 compliance inspections;
						(D)the effect of high-frequency trading and
			 other technological advances on the market and what the SEC requires to monitor
			 the effect of such trading and advances on the market;
						(E)the SEC’s hiring
			 authorities, workplace policies, and personal practices, including—
							(i)whether there is a need
			 to further streamline hiring authorities for those who are not lawyers,
			 accountants, compliance examiners, or economists;
							(ii)whether there is a need
			 for further pay reforms;
							(iii)the diversity of skill sets of SEC
			 employees and whether the present skill set diversity efficiently and
			 effectively fosters the SEC’s mission of investor protection; and
							(iv)the application of civil
			 service laws by the SEC;
							(F)whether the SEC’s
			 oversight and reliance on self-regulatory organizations promotes efficient and
			 effective governance for the securities markets; and
						(G)whether adjusting the SEC’s reliance on
			 self-regulatory organizations is necessary to promote more efficient and
			 effective governance for the securities markets.
						(b)Consultant
			 reportNot later than the end of the 150-day period after being
			 retained, the independent consultant hired pursuant to subsection (a)(1) shall
			 issue a report to the SEC and the Congress containing—
					(1)a detailed description of any findings and
			 conclusions made while carrying out the study required under subsection
			 (a)(1);
					(2)recommendations for
			 legislative, regulatory, or administrative action that the consultant
			 determines appropriate to enable the SEC and other entities on which it reports
			 to perform their statutorily or otherwise mandated missions.
					(c)SEC
			 reportNot later than the end of the 6-month period beginning on
			 the date the consultant issues the report under subsection (b), and every
			 6-months thereafter during the 2-year period following the date on which the
			 consultant issues such report, the SEC shall issue a report to the Committee on
			 Financial Services of the House of Representatives and the Committee on
			 Banking, Housing, and Urban Affairs of the Senate describing the SEC’s
			 implementation of the regulatory and administrative recommendations contained
			 in the consultant’s report.
				305.Capital Markets Safety
			 BoardThere is established
			 within the Securities and Exchange Commission an office to be known as the
			 Capital Markets Safety Board whose purpose shall be to conduct investigations,
			 at the direction of the Commission, of failed institutions registered with the
			 Commission, to determine what caused such institutions to fail. Upon the
			 conclusion of an investigation, the Board shall make available on the
			 Commission’s website a report of its findings, including recommendations
			 regarding how others can avoid similar mistakes. No information that may
			 compromise an ongoing Federal investigation shall be made available in any such
			 report.
			306.Report on
			 implementation of post-Madoff reforms
				(a)In
			 generalNot later than 6
			 months after the date of the enactment of this Act, the Securities and Exchange
			 Commission shall provide to the Committee on Financial Services of the House of
			 Representatives and the Committee on Banking, Housing, and Urban Affairs of the
			 Senate a report describing the implementation of reforms outlined by the
			 Commission in the wake of the discovery of fraud by Bernie Madoff.
				(b)Contents of
			 reportThe report required by subsection (a) shall include an
			 analysis of—
					(1)how many of the
			 post-Madoff reforms have been implemented and to what extent; and
					(2)whether there is overlap
			 between any of the Commission’s reform proposals and those recommended by the
			 Inspector General of the Commission.
					(c)Publication of
			 reportThe Commission and the Committees referred to in
			 subsection (a) shall publish the report required by such subsection on their
			 Web sites.
				307.Joint Advisory
			 CommitteeThe Securities and
			 Exchange Commission and the Commodities Futures Trading Commission may jointly
			 form and operate a joint advisory committee composed of members of each
			 Commission and industry experts and participants. The purposes of such an
			 advisory committee include—
				(1)considering and
			 developing solutions to emerging and ongoing issues of common interest in the
			 futures and securities markets;
				(2)identifying emerging
			 regulatory risks and assess and quantify their implications for investors and
			 other market participants, and provide recommendations for solutions;
				(3)serving as a vehicle for
			 discussion and communication on regulatory issues of mutual concerns affecting
			 each Commission, the regulated markets, and the industry generally; and
				(4)reporting regularly to
			 each Commission and to Congress on its activities.
				IVAdditional Commission
			 reforms
			401.Regulation of
			 securities lendingSection 10
			 of the Securities Exchange Act of 1934 (15 U.S.C. 78j) is amended by adding at
			 the end the following new subsection:
				
					(c)(1)To effect, accept, or
				facilitate a transaction involving the loan or borrowing of securities in
				contravention of such rules and regulations as the Commission may prescribe as
				necessary or appropriate in the public interest or for the protection of
				investors.
						(2)Nothing in paragraph (1) shall be construed
				to limit the authority of an appropriate Federal banking agency (as defined in
				section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813(q))), the
				National Credit Union Administration, or any other Federal department or agency
				identified under law as having a systemic risk responsibility from prescribing
				rules or regulations to impose restrictions on transactions involving the loan
				or borrowing of securities in order to protect the safety and soundness of a
				financial institution or to protect the financial system from systemic
				risk.
						.
			402.Lost and stolen
			 securitiesSection 17(f)(1) of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78q(f)(1)) is amended—
				(1)in subparagraph (A), by striking
			 missing, lost, counterfeit, or stolen securities and inserting
			 securities that are missing, lost, counterfeit, stolen, cancelled, or
			 any other category of securities as the Commission, by rule, may
			 prescribe; and
				(2)in subparagraph (B), by
			 striking or stolen and inserting stolen, cancelled, or
			 reported in such other manner as the Commission, by rule, may
			 prescribe.
				403.FingerprintingSection 17(f)(2) of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78q(f)(2)) is amended—
				(1)by striking and
			 registered clearing agency, and inserting registered clearing
			 agency, registered securities information processor, national securities
			 exchange, and national securities association; and
				(2)by striking or
			 clearing agency, and inserting clearing agency, securities
			 information processor, national securities exchange, or national securities
			 association,.
				404.Equal treatment of
			 self-regulatory organization rulesSection 29(a) of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78cc(a)) is amended by striking an exchange required
			 thereby and inserting a self-regulatory
			 organization,.
			405.Clarification that
			 section 205 of the Investment Advisers Act of 1940 does not apply to
			 State-registered advisersSection 205(a) of the Investment Advisers
			 Act of 1940 (15 U.S.C. 80b–5(a)) is amended—
				(1)by striking ,
			 unless exempt from registration pursuant to section 203(b), and
			 inserting registered or required to be registered with the
			 Commission;
				(2)by striking make
			 use of the mails or any means or instrumentality of interstate commerce,
			 directly or indirectly, to; and
				(3)by striking
			 to after in any way.
				406.Conforming amendments
			 for the repeal of the Public Utility Holding Company Act of 1935
				(a)Securities Exchange Act
			 of 1934The Securities
			 Exchange Act of 1934 (15 U.S.C. 78 et seq.) is amended—
					(1)in section 3(a)(47) (15
			 U.S.C. 78c(a)(47)), by striking the Public Utility Holding Company Act
			 of 1935 (15 U.S.C. 79a et seq.),; and
					(2)in section 12(k) (15
			 U.S.C. 78l(k)), by amending paragraph (7) to read as follows: 
						
							(7)DefinitionFor
				purposes of this subsection, the term emergency means—
								(A)a major market
				disturbance characterized by or constituting—
									(i)sudden and excessive
				fluctuations of securities prices generally, or a substantial threat thereof,
				that threaten fair and orderly markets; or
									(ii)a substantial disruption
				of the safe or efficient operation of the national system for clearance and
				settlement of transactions in securities, or a substantial threat thereof;
				or
									(B)a major disturbance that
				substantially disrupts, or threatens to substantially disrupt—
									(i)the functioning of
				securities markets, investment companies, or any other significant portion or
				segment of the securities markets; or
									(ii)the transmission or
				processing of securities
				transactions.
									.
					(3)in section 21(h)(2) (15
			 U.S.C. 78u(h)(2)), by striking section 18(c) of the Public Utility
			 Holding Company Act of 1935,.
					(b)Trust Indenture Act of
			 1939The Trust Indenture Act
			 of 1939 (15 U.S.C. 77aaa et seq.) is amended—
					(1)in section 303 (15 U.S.C. 77ccc), by
			 amending paragraph (17) to read as follows:
						
							(17)The terms
				Securities Act of 1933 and Securities Exchange Act of
				1934 shall be deemed to refer, respectively, to such Acts, as amended,
				whether amended prior to or after the enactment of this
				title.
							;
					(2)in section 308 (15 U.S.C. 77hhh), by
			 striking Securities Act of 1933, the Securities Exchange Act of 1934, or
			 the Public Utility Holding Company Act of 1935 each place it appears
			 and inserting Securities Act of 1933 or the Securities Exchange Act of
			 1934;
					(3)in section 310 (15 U.S.C. 77jjj), by
			 striking subsection (c);
					(4)in section 311 (15 U.S.C. 77kkk) by
			 striking subsection (c);
					(5)in section 323(b) (15 U.S.C. 77www(b)), by
			 striking Securities Act of 1933, or the Securities Exchange Act of 1934,
			 or the Public Utility Holding Company Act of 1935 and inserting
			 Securities Act of 1933 or the Securities Exchange Act of 1934;
			 and
					(6)in section 326 (15 U.S.C. 77zzz), by
			 striking Securities Act of 1933, or the Securities Exchange Act of 1934,
			 or the Public Utility Holding Company Act of 1935, and inserting
			 Securities Act of 1933 or the Securities Exchange Act of
			 1934.
					(c)Investment Company Act
			 of 1940The Investment
			 Company Act of 1940 (15 U.S.C. 80a–1 et seq.) is amended—
					(1)in section 2(a)(44) (15 U.S.C.
			 80a–2(a)(44)), by striking Public Utility Holding Company Act of
			 1935,;
					(2)in section 3(c) (15 U.S.C. 80a–3(c)), by
			 amending paragraph (8) to read as follows:
						
							(8)[Repealed]
							;
					(3)in section 38(b) (15 U.S.C. 80a–37(b)), by
			 striking the Public Utility Holding Company Act of 1935,;
			 and
					(4)in section 50 (15 U.S.C. 80a–49), by
			 striking the Public Utility Holding Company Act of 1935,.
					(d)Investment Advisers Act
			 of 1940Section 202(a)(21) of
			 the Investment Advisers Act of 1940 (15 U.S.C. 80b–2(a)(21)) is amended by
			 striking Public Utility Holding Company Act of
			 1935,.
				407.Promoting transparency
			 in financial reporting
				(a)FindingsCongress
			 finds the following:
					(1)Transparent and clear
			 financial reporting is integral to the continued growth and strength of our
			 capital markets and the confidence of investors.
					(2)The increasing detail and
			 volume of accounting, auditing, and reporting guidance pose a major
			 challenge.
					(3)The complexity of
			 accounting and auditing standards in the United States has added to the costs
			 and effort involved in financial reporting.
					(b)Testimony required on
			 reducing complexity in financial reportingThe Securities and
			 Exchange Commission, the Public Company Accounting Oversight Board, and the
			 standard setting body designated pursuant to section 19(b) of the Securities
			 Act of 1933 shall annually provide oral testimony by their respective
			 Chairpersons or a designee of the Chairperson, beginning in 2010, and for 5
			 years thereafter, to the Committee on Financial Services of the House of
			 Representatives on their efforts to reduce the complexity in financial
			 reporting to provide more accurate and clear financial information to
			 investors, including—
					(1)reassessing complex and
			 outdated accounting standards;
					(2)improving the
			 understandability, consistency, and overall usability of the existing
			 accounting and auditing literature;
					(3)developing
			 principles-based accounting standards;
					(4)encouraging the use and
			 acceptance of interactive data; and
					(5)promoting disclosures in
			 plain English.
					408.Unlawful margin
			 lendingSection 7(c)(1)(A) of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78g(c)(1)(A)) is amended by
			 striking ; and and inserting ; or.
			409.Protecting
			 confidentiality of materials submitted to the Commission
				(a)Securities Exchange Act
			 of 1934Section 17(j) of the Securities Exchange Act of 1934 (15
			 U.S.C. 78q(j)) is amended to read as follows:
					
						(j)Authority To limit
				disclosure of information
							(1)In
				generalNotwithstanding any other provision of law, the
				Commission shall not be compelled to disclose any information, documents,
				records, or reports that relate to an examination, surveillance, or risk
				assessment of a person subject to or described in this section, including
				subsection (i)(5)(A), or the financial or operational condition of such
				persons, or any information supplied to the Commission by any domestic or
				foreign regulatory agency or self-regulatory organization that relates to the
				financial or operational condition of such persons, of any associated person of
				such persons, or any affiliate of an investment bank holding company.
							(2)Certain
				exceptionsNothing in this
				subsection shall authorize the Commission to withhold information from the
				Congress, prevent the Commission from complying with a request for information
				from any other Federal department or agency, the Public Company Accounting
				Oversight Board, or any self-regulatory organization requesting the information
				for purposes within the scope of its jurisdiction, or prevent the Commission
				from complying with an order of a court of the United States in an action
				brought by the United States or the Commission against a person subject to or
				described in this section to produce information, documents, records, or
				reports relating directly to the examination, surveillance, or risk assessment
				of that person or the financial or operational condition of that person or an
				associated or affiliated person of that person.
							(3)Treatment under section
				552 of title 5, United States CodeFor purposes of section 552 of
				title 5, United States Code, this subsection shall be considered a statute
				described in subsection (b)(3)(B) of that section.
							(4)Certain information to
				be confidentialIn prescribing regulations to carry out the
				requirements of this subsection, the Commission shall designate information
				described in or obtained pursuant to subparagraphs (A), (B), and (C) of
				subsection (i)(3) as confidential information for purposes of section 24(b)(2)
				of this
				title.
							.
				(b)Investment Company Act
			 of 1940Section 31(b) of the Investment Company Act of 1940 (15
			 U.S.C. 80a–30(b)), as amended by sections 106(a)(2) and 218(b)(4), is further
			 amended by adding at the end the following new paragraph:
					
						(6)Confidentiality
							(A)In
				generalNotwithstanding any other provision of law, the
				Commission shall not be compelled to disclose any information, documents,
				records, or reports that relate to an examination, surveillance, or risk
				assessment of a person subject to or described in this section.
							(B)Certain
				exceptionsNothing in this
				subsection shall authorize the Commission to withhold information from the
				Congress, prevent the Commission from complying with a request for information
				from any other Federal department or agency, or the Public Company Accounting
				Oversight Board requesting the information for purposes within the scope of its
				jurisdiction, or prevent the Commission from complying with an order of a court
				of the United States in an action brought by the United States or the
				Commission against a person subject to or described in this section to produce
				information, documents, records, or reports relating directly to the
				examination of that person or the financial or operational condition of that
				person or an associated or affiliated person of that person.
							(C)Treatment under section
				552 of title 5, United States CodeFor purposes of section 552 of
				title 5, United States Code, this subsection shall be considered a statute
				described in subsection (b)(3)(B) of that
				section.
							.
				(c)Investment Advisers Act
			 of 1940Section 204 of the Investment Advisers Act of 1940 (15
			 U.S.C. 80b–4), as amended by sections 106(b) and 218(c), is further amended by
			 adding at the end the following new subsection:
					
						(f)Confidentiality
							(1)In
				generalNotwithstanding any other provision of law, the
				Commission shall not be compelled to disclose any information, documents,
				records, or reports that relate to an examination of a person subject to or
				described in this section.
							(2)Certain
				exceptionsNothing in this
				subsection shall authorize the Commission to withhold information from
				Congress, prevent the Commission from complying with a request for information
				from any other Federal department or agency, the Public Company Accounting
				Oversight Board, or a self-regulatory organization requesting the information
				for purposes within the scope of its jurisdiction, or prevent the Commission
				from complying with an order of a court of the United States in an action
				brought by the United States or the Commission against a person subject to or
				described in this section to produce information, documents, records, or
				reports relating directly to the examination of that person or the financial or
				operational condition of that person or an associated or affiliated person of
				that person.
							(3)Treatment under section
				552 of title 5, United States CodeFor purposes of section 552 of
				title 5, United States Code, this subsection shall be considered a statute
				described in subsection (b)(3)(B) of that
				section.
							.
				410.Technical
			 corrections
				(a)Securities Act of
			 1933The Securities Act of
			 1933 (15 U.S.C. 77a et seq.) is amended—
					(1)in section 3(a)(4) (15
			 U.S.C. 77c(a)(4)), by striking individual; and inserting
			 individual,;
					(2)in the matter following paragraph (5) of
			 section 11(a), by striking earning statement and inserting
			 earnings statement.
					(3)in section 18(b)(1)(C) (15 U.S.C.
			 77r(b)(1)(C)), by striking is a security and inserting a
			 security;
					(4)in section 18(c)(2)(B)(i) (15 U.S.C.
			 77r(c)(2)(B)(i)), by striking State, or and inserting
			 State or;
					(5)in section 19(d)(6)(A) (15 U.S.C.
			 77s(d)(6)(A)), by striking in paragraph (1) of (3) and inserting
			 in paragraph (1) or (3); and
					(6)in section 27A(c)(1)(B)(ii) (15 U.S.C.
			 77z–2(c)(1)(B)(ii)), by striking business entity; and inserting
			 business entity,.
					(b)Securities Exchange Act
			 of 1934The Securities
			 Exchange Act of 1934 (15 U.S.C. 78 et seq.) is amended—
					(1)in section 2(1)(a) (15
			 U.S.C. 78b(1)(a)), by striking affected and inserting
			 effected;
					(2)in section 3(a)(55)(A) (15 U.S.C.
			 78c(a)(55)(A)), by striking section 3(a)(12) of the Securities Exchange
			 Act of 1934 and inserting section 3(a)(12) of this
			 Act;
					(3)in section 3(g) (15 U.S.C. 78c(g)), by
			 striking company, account person, or entity and inserting
			 company, account, person, or entity;
					(4)in section 10A(i)(1)(B)(i) (15 U.S.C.
			 78j–1(i)(1)(B)(i)), by striking nonaudit and inserting
			 non-audit;
					(5)in section 13(b)(1) (15 U.S.C. 78m(b)(1)),
			 by striking earning statement and inserting earnings
			 statement;
					(6)in section 15(b)(1) (15 U.S.C.
			 78o(b)(1))—
						(A)by striking the sentence
			 beginning The order granting and ending from such
			 membership. in subparagraph (B); and
						(B)by inserting such
			 sentence in the matter following such subparagraph after are
			 satisfied.;
						(7)in section 15C(a)(2) (15 U.S.C.
			 78o–5(a)(2))—
						(A)by redesignating clauses
			 (i) and (ii) as subparagraphs (A) and (B), respectively;
						(B)by striking the sentence
			 beginning The order granting and ending from such
			 membership. in such subparagraph (B), as redesignated; and
						(C)by inserting such
			 sentence in the matter following such redesignated subparagraph after
			 are satisfied.;
						(8)in section 16(a)(2)(C) (15 U.S.C.
			 78p(a)(2)(C)), by striking section 206(b) and inserting
			 section 206B;
					(9)in section 17(b)(1)(B) (15 U.S.C.
			 78q(b)(1)(B)), by striking 15A(k) gives and inserting
			 15A(k), give; and
					(10)in section 21C(c)(2) (15 U.S.C.
			 78u–3(c)(2)), by striking paragraph (1) subsection and inserting
			 Paragraph (1).
					(c)Trust Indenture Act of
			 1939The Trust Indenture Act
			 of 1939 (15 U.S.C. 77aaa et seq.) is amended—
					(1)in section 304(b) (15 U.S.C. 77ddd(b)), by
			 striking section 2 of such Act and inserting section 2(a)
			 of such Act;
					(2)in section 313(a)(4) (15 U.S.C.
			 77mmm(a)(4)) by striking subsection (b) of section 311 and
			 inserting section 311(b); and
					(3)in section 317(a)(1) (15 U.S.C.
			 77qqq(a)(1)), by striking (1), and inserting
			 (1).
					(d)Investment Company Act
			 of 1940The Investment
			 Company Act of 1940 (15 U.S.C. 80a–1 et seq.) is amended—
					(1)in section 2(a)(19)(B) (15 U.S.C.
			 80a–2(a)(19)(B)) by striking clause (vi) both places it appears
			 in the last two sentences and inserting clause (vii);
					(2)in section 9(b)(4)(B) (15 U.S.C.
			 80a–9(b)(4)(B)), by inserting or after the semicolon at the
			 end;
					(3)in section 12(d)(1)(J) (15 U.S.C.
			 80a–12(d)(1)(J)), by striking any provision of this subsection
			 and inserting any provision of this paragraph;
					(4)in section 13(a)(3) (15 U.S.C.
			 80a–13(a)(3)), by inserting or after the semicolon at the
			 end;
					(5)in section 17(f)(4) (15 U.S.C.
			 80a–17(f)(4)), by striking No such member and inserting
			 No member of a national securities exchange;
					(6)in section 17(f)(6) (15 U.S.C.
			 80a–17(f)(6)), by striking company may serve and inserting
			 company, may serve; and
					(7)in section 61(a)(3)(B)(iii) (15 U.S.C.
			 80a–60(a)(3)(B)(iii))—
						(A)by striking
			 paragraph (1) of section 205 and inserting section
			 205(a)(1); and
						(B)by striking clause
			 (A) or (B) of that section and inserting section 205(b)(1) or
			 (2).
						(e)Investment Advisers Act
			 of 1940The Investment
			 Advisers Act of 1940 (15 U.S.C. 80b–1 et seq.) is amended—
					(1)in each of the following sections, by
			 striking principal business office or principal place of
			 business (whichever and wherever it appears) and inserting
			 principal office and place of business: sections 203(c)(1)(A),
			 203(k)(4)(B), 213(a), 222(b), and 222(c) (15 U.S.C. 80b–3(c)(1)(A),
			 80b–3(k)(4)(B), 80b–13(a), 80b–18a(b), and 80b–18a(c)); and
					(2)in section 206(3) (15 U.S.C. 80b–6(3)), by
			 inserting or after the semicolon at the end.
					411.Municipal
			 securitiesSection 15B(b) of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78o–4(b)) is amended—
				(1)by amending paragraph (1)
			 to read as follows:
					
						(1)Not later than October 1, 2010, the
				Municipal Securities Rulemaking Board (hereinafter in this section referred to
				as the Board), shall be composed of members which shall perform
				the duties set forth in this section and shall consist of—
							(A)a majority of independent
				public representatives, at least one of whom shall be representative of
				investors in municipal securities and at least one of whom shall be
				representative of issuers of municipal securities (which members are
				hereinafter referred to as public representatives);
							(B)at least one individual
				who is representative of municipal securities brokers and municipal securities
				dealers which are not banks or subsidiaries or departments or divisions of
				banks (which members are hereinafter referred to as broker-dealer
				representatives); and
							(C)at least one individual
				who is representative of municipal securities dealers which are banks or
				subsidiaries or departments or divisions of banks (which members are
				hereinafter referred to as bank
				representatives).
							;
				and
				(2)by amending paragraph
			 (2)(B) to read as follows:
					
						(B)Establish fair procedures for the
				nomination and election of members of the Board and assure fair representation
				in such nominations and elections of municipal securities brokers and municipal
				securities dealers. Such rules—
							(i)shall establish
				requirements regarding the independence of public representatives;
							(ii)shall provide that the
				number of public representatives of the Board shall at all times exceed the
				total number of broker-dealer representatives and bank representatives;
							(iii)shall establish minimum knowledge,
				experience, and other appropriate qualifications for individuals to serve as
				public representatives, which may include, among other things, prior work
				experience in the securities, municipal finance, or municipal securities
				industries;
							(iv)shall specify the term
				members shall serve; and
							(v)may increase or decrease
				the number of members which shall constitute the whole Board, but in no case
				may such number be an even
				number.
							.
				412.Interested person
			 definitionSection 2(a)(19)(A)
			 of the Investment Company Act of 1940 (15 U.S.C. 80a–2(a)(19)(A)) is
			 amended—
				(1)by striking clauses (v) and (vi);
				(2)by inserting after clause
			 (iv) the following new clause:
					
						(v)any natural person who is a member of a
				class of persons who the Commission, by rule or regulation, determines are
				unlikely to exercise an appropriate degree of independence as a result
				of—
							(I)a material business or
				professional relationship with such company or any affiliated person of such
				company; or
							(II)a close familial
				relationship with any natural person who is an affiliated person of such
				company;
							;
				(3)by redesignating clause
			 (vii) as clause (vi); and
				(4)in clause (vi), as
			 redesignated, by striking two completed fiscal years and
			 inserting five completed fiscal years.
				413.Rulemaking authority
			 to protect redeeming investorsSection 22(e) of the Investment Company Act
			 of 1940 (15 U.S.C. 80a–22(e)) is amended by adding at the end the following:
			 The Commission may, by rules and regulations, limit the extent to which
			 a registered open-end investment company may own, hold, or invest in illiquid
			 securities or other illiquid property..
			414.Study on SEC revolving
			 door
				(a)Government
			 Accountability Office studyThe Comptroller General of the United
			 States shall conduct a study that will—
					(1)review the number of employees who leave
			 the Securities and Exchange Commission to work for financial institutions
			 regulated by such Commission;
					(2)determine how many
			 employees who leave the Securities and Exchange Commission worked on cases that
			 involved financial institutions regulated by such Commission;
					(3)review the length of time employees work
			 for the Securities and Exchange Commission before leaving to be employed by
			 financial institutions regulated by such Commission;
					(4)review existing internal controls and make
			 recommendations on strengthening such controls to ensure that employees of the
			 Securities and Exchange Commission who are later employed by financial
			 institutions did not assist such institutions in violating any rules or
			 regulations of the Commission during the course of their employment with such
			 Commission;
					(5)determine if greater post-employment
			 restrictions are necessary to prevent employees of the Securities and Exchange
			 Commission from being employed by financial institutions after employment with
			 such Commission;
					(6)determine if the volume of employees of the
			 Securities and Exchange Commission who are later employed by financial
			 institutions has led to inefficiencies in enforcement;
					(7)determine if employees of the Securities
			 and Exchange Commission who are later employed by financial institutions have
			 engaged in information sharing or assisted such institutions in circumventing
			 Federal rules and regulations while employed by such Commission;
					(8)review any information that may address the
			 volume of employees of the Securities and Exchange Commission who are later
			 employed by financial institutions, and make recommendations to Congress;
			 and
					(9)review other additional
			 issues as may be raised during the course of the study conducted under this
			 subsection.
					(b)ReportNot later than 1 year after the date of the
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to the Committee on Financial Services of the House of Representatives
			 and the Committee on Banking, Housing, and Urban Affairs of the Senate a report
			 on the results of the study required by subsection (a).
				415.Study on internal
			 control evaluation and reporting cost burdens on smaller issuers
				(a)Study
			 requiredThe Government
			 Accountability Office and the Securities and Exchange Commission shall each
			 conduct a study evaluating the costs and benefits of complying with section
			 404(b) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. § 7262(b)) on issuers who
			 are not accelerated or large accelerated filers as defined by Commission Rule
			 12b-2. The study shall—
					(1)include recommendations,
			 administrative reforms, and legislative proposals on implementation steps that
			 could be taken to reduce compliance burdens on these issuers; and
					(2)determine the efficacy of
			 the Securities and Exchange Commission’s measures to limit the cost of
			 compliance on smaller issuers.
					(b)Reports
			 requiredOn or before June 1,
			 2010, the Government Accountability Office and the Securities and Exchange
			 Commission shall submit separate reports to Congress containing the findings
			 and conclusions of the studies required under subsection (a), together with
			 such recommendations for regulatory, legislative, or administrative action as
			 may be appropriate.
				(c)Effective date
			 contingent on reportsRequirements under section 404(b) of the
			 Sarbanes-Oxley Act of 2002 on issuers described under subsection (a) shall not
			 become effective until the results of the report are delivered, but in no case
			 before June 1, 2011.
				416.Analysis of rule regarding
			 smaller reporting companies
				(a)FindingsCongress finds the following:
					(1)Many small businesses in
			 cutting-edge technology sectors require significant capital investment to
			 develop new technologies related to clean energy, drug treatments for terminal
			 diseases and food production in hunger-stricken areas of the World.
					(2)Many technology companies
			 conducting research do not meet the definition of smaller reporting
			 company under the Securities and Exchange Commission’s Rule 12b–2 due
			 to unusually high public floats despite low or zero revenue.
					(3)The Final Report of the
			 Advisory Committee on Smaller Public Companies to the Securities and Exchange
			 Commission recommended that a company with a market capitalization of less than
			 about $787,000,000 be considered a smallcap company and that the Commission
			 provide exemptions from section 404(b) of the Sarbanes-Oxley Act to companies
			 with less than $250,000,000 in annual revenues.
					(b)Study of using revenue
			 as criteria to define smaller reporting companyThe Securities and Exchange Commission
			 shall conduct a study of the inclusion of revenue as a criteria used in
			 defining smaller reporting company as defined under the Commission’s Rule 12b-2
			 to account for smaller public companies with public floats less than
			 $700,000,000 and revenues less than $250,000,000. Not later than 180 days after
			 the date of enactment of this Act, the Commission shall provide the Committee
			 on Financial Services of the House of Representatives and the Committee on
			 Banking, Housing and Urban Affairs of the Senate a report of the findings of
			 the study.
				417.Financial Reporting
			 Forum
				(a)EstablishmentThere is hereby established a Financial
			 Reporting Forum (hereinafter referred to as the Forum), which
			 shall consist of—
					(1)the Chairman of the Securities Exchange
			 Commission (hereinafter referred to as the SEC);
					(2)the head of the Financial Accounting
			 Standards Board;
					(3)the Chairman of the Public Company
			 Accounting Oversight Board;
					(4)the head of each appropriate Federal
			 banking agency, as such term is defined under section 3(q) of the Federal
			 Deposit Insurance Act (12 U.S.C. 1813(q));
					(5)the Administrator of the National Credit
			 Union Administration;
					(6)the Secretary of the
			 Treasury;
					(7)a representative of a non-financial
			 institution, appointed by the SEC;
					(8)a representative of a
			 financial institution, appointed by the SEC;
					(9)a representative of auditors, appointed by
			 the SEC; and
					(10)a representative of investors, appointed by
			 the SEC.
					(b)MeetingsThe
			 Forum shall meet no less often than quarterly.
				(c)DutiesThe Forum shall meet to discuss immediate
			 and long-term issues critical to financial reporting.
				(d)ReportingThe
			 Forum shall issue an annual report to the Congress detailing any determinations
			 or findings made by the Forum during the previous year, including any
			 legislative recommendations the Forum may have related to financial reporting
			 matters.
				418.Investment advisers
			 subject to State authoritiesSection 203A(a) of the Investment Advisers
			 Act of 1940 (15 U.S.C. 80b–3a(a)) is amended—
				(1)by redesignating
			 paragraph (2) as paragraph (3); and
				(2)by inserting after
			 paragraph (1) the following new paragraph:
					
						(2)Treatment of certain
				mid-sized investment advisersNotwithstanding paragraph (1), an
				investment adviser that—
							(A)is regulated and
				examined, or required to be regulated and examined, by a State; and
							(B)has assets under
				management between—
								(i)the amount specified under subparagraph (A)
				of paragraph (1), as such amount may have been adjusted by the Commission
				pursuant to that subparagraph, and
								(ii)$100,000,000, or such higher amount as the
				Commission may, by rule, deem appropriate in accordance with the purposes of
				this title,
								shall register with, and be subject to
				examination by, such State. The Commission shall publish a list of the States
				that regulate and examine, or require regulation and examination of, investment
				advisers to which the requirements of this paragraph
				apply..
				419.Custodial
			 requirementsNot later than
			 180 days after the date of the enactment of this Act, the Securities and
			 Exchange Commission shall adopt a rule pursuant to its authority under section
			 211(a) of the Investment Advisers Act of 1940 making it unlawful under section
			 206(4) of such Act for an investment adviser registered under the Act to have
			 custody of funds or securities of a client the value of which exceeds
			 $10,000,000, subject to such exception the Commission determines in such rule
			 are in the public interest and consistent with the protection of investors,
			 unless—
				(1)the funds and securities
			 are maintained with a qualified custodian either in a separate account for each
			 client under the client’s name, or in accounts that contain only client funds
			 and securities under the name of the investment adviser as agent or trustee for
			 the client; and
				(2)the qualified custodian
			 does not directly or indirectly provide investment advice with respect to such
			 funds or securities.
				420.Ombudsman
				(a)AppointmentNot later than 180 days after the date of
			 the enactment of this Act, the Chairman of the Securities and Exchange
			 Commission shall appoint an Ombudsman who shall report directly to the
			 Chairman.
				(b)DutiesThe
			 Ombudsman appointed under subsection (a) shall—
					(1)act as a liaison between
			 the Commission and any affected person with respect to any problem such person
			 may have in dealing with the Commission resulting from the regulatory
			 activities of the Commission;
					(2)review and make
			 recommendations regarding Commission policies and procedures to encourage
			 persons to present questions to the Commission regarding compliance with
			 Federal securities laws; and
					(3)maintain confidentiality
			 of communications between such persons and the Ombudsman.
					(c)LimitationIn
			 carrying out the duties under subsection (b), the Ombudsman shall utilize
			 personnel of the Commission to the extent practicable. Nothing in this section
			 shall be construed as replacing, altering, or diminishing the activities of any
			 ombudsman or similar office in any other agency.
				(d)ReportEach
			 year, the Ombudsman shall submit a report to the Commission for inclusion in
			 the annual report that describes the activities and evaluates the effectiveness
			 of the Ombudsman during the preceding year. In that report, the Ombudsman shall
			 include solicited comments and evaluations from registrants in regards to the
			 effectiveness of the Ombudsman.
				VSecurities Investor
			 Protection Act amendments
			501.Increasing the minimum
			 assessment paid by SIPC membersSection 4(d)(1)(C) of the Securities
			 Investor Protection Act of 1970 (15 U.S.C. 78ddd(d)(1)(C)) is amended by
			 striking $150 per annum and inserting the following: 0.02
			 percent of the gross revenues from the securities business of such member of
			 SIPC.
			502.Increasing the
			 borrowing limit on treasury loansSection 4(h) of the Securities Investor
			 Protection Act of 1970 (15 U.S.C. 78ddd(h)) is amended by striking of
			 not to exceed $1,000,000,000 and inserting the lesser of
			 $2,500,000,000 or the target amount of the SIPC Fund specified in the bylaws of
			 SIPC.
			503.Increasing the cash
			 limit of protectionSection 9
			 of the Securities Investor Protection Act of 1970 (15 U.S.C. 78fff–3) is
			 amended—
				(1)in subsection (a)(1), by
			 striking $100,000 for each such customer and inserting
			 the standard maximum cash advance amount for each such customer, as
			 determined in accordance with subsection (d); and
				(2)by adding the following
			 new subsections:
					
						(d)Standard maximum cash
				advance amount definedFor
				purposes of this section, the term standard maximum cash advance
				amount means $250,000, as such amount may be adjusted after March 31,
				2010, as provided under subsection (e).
						(e)Inflation
				adjustment
							(1)In
				generalNo later than April
				1, 2010, and every 5 years thereafter, and subject to the approval of the
				Commission as provided under section 3(e)(2), the Board of Directors of SIPC
				shall determine whether an inflation adjustment to the standard maximum cash
				advance amount is appropriate. If the Board of Directors of SIPC determines
				such an adjustment is appropriate, then the standard maximum cash advance
				amount shall be an amount equal to—
								(A)$250,000 multiplied
				by,
								(B)the ratio of the annual
				value of the Personal Consumption Expenditures Chain-Type Price Index (or any
				successor index thereto), published by the Department of Commerce, for the
				calendar year preceding the year in which such determination is made, to the
				published annual value of such index for the calendar year preceding the year
				in which this subsection was enacted.
								The
				index values used in calculations under this paragraph shall be, as of the date
				of the calculation, the values most recently published by the Department of
				Commerce.(2)RoundingIf the standard maximum cash advance amount
				determined under paragraph (1) for any period is not a multiple of $10,000, the
				amount so determined shall be rounded down to the nearest $10,000.
							(3)Publication and report
				to the CongressNot later
				than April 5 of any calendar year in which a determination is required to be
				made under paragraph (1)—
								(A)the Commission shall
				publish in the Federal Register the standard maximum cash advance amount;
				and
								(B)the Board of Directors of SIPC shall submit
				a report to the Congress containing stating the standard maximum cash advance
				amount.
								(4)Implementation
				periodAny adjustment to the
				standard maximum cash advance amount shall take effect on January 1 of the year
				immediately succeeding the calendar year in which such adjustment is
				made.
							(5)Inflation adjustment
				considerationsIn making any
				determination under paragraph (1) to increase the standard maximum cash advance
				amount, the Board of Directors of SIPC shall consider—
								(A)the overall state of the
				fund and the economic conditions affecting members of SIPC;
								(B)the potential problems
				affecting members of SIPC; and
								(C)such other factors as the
				Board of Directors of SIPC may determine
				appropriate.
								.
				504.SIPC as trustee in
			 SIPA liquidation proceedingsSection 5(b)(3) of the Securities Investor
			 Protection Act of 1970 (15 U.S.C. 78eee(b)(3)) is amended—
				(1)by striking SIPC
			 has determined that the liabilities of the debtor to unsecured general
			 creditors and to subordinated lenders appear to aggregate less than $750,000
			 and that; and
				(2)by striking five
			 hundred and inserting five thousand.
				505.Insiders ineligible
			 for SIPC advancesSection
			 9(a)(4) of the Securities Investor Protection Act of 1970 (15 U.S.C.
			 78fff–3(a)(4)) is amended by inserting an insider, after
			 or net profits of the debtor,.
			506.Eligibility for direct
			 payment procedureSection
			 10(a)(4) of the Securities Investor Protection Act of 1970 (15 U.S.C.
			 78fff–4(a)(4)) is amended by striking $250,000 and inserting
			 $850,000.
			507.Increasing the fine
			 for prohibited acts under SIPASection 14(c) of the Securities Investor
			 Protection Act of 1970 (15 U.S.C. 78jjj(c)) is amended—
				(1)in paragraph (1), by
			 striking $50,000 and inserting $250,000;
			 and
				(2)in paragraph (2), by
			 striking $50,000 and inserting $250,000.
				508.Penalty for
			 misrepresentation of SIPC membership or protectionSection
			 14 of the Securities Investor Protection Act of 1970 (15 U.S.C. 78jjj) is
			 amended by adding at the end the following new subsection:
				
					(d)Misrepresentation of
				SIPC membership or protection
						(1)In
				generalAny person who
				falsely represents by any means (including, without limitation, through the
				Internet or any other medium of mass communication), with actual knowledge of
				the falsity of the representation and with an intent to deceive or cause injury
				to another, that such person, or another person, is a member of SIPC or that
				any person or account is protected or is eligible for protection under this Act
				or by SIPC, shall be liable for any damages caused thereby and shall be fined
				not more than $250,000 or imprisoned for not more than five years.
						(2)Internet service
				providersAny Internet service provider that, on or through a
				system or network controlled or operated by the Internet service provider,
				transmits, routes, provides connections for, or stores any material containing
				any misrepresentation of the kind prohibited in paragraph (1) shall be liable
				for any damages caused thereby, including damages suffered by SIPC, if the
				Internet service provider—
							(A)has actual knowledge that
				the material contains a misrepresentation of the kind prohibited in paragraph
				(1), or
							(B)in the absence of actual
				knowledge, is aware of facts or circumstances from which it is apparent that
				the material contains a misrepresentation of the kind prohibited in paragraph
				(1), and
							upon
				obtaining such knowledge or awareness, fails to act expeditiously to remove, or
				disable access to, the material.(3)InjunctionsAny
				court having jurisdiction of a civil action arising under this Act may grant
				temporary injunctions and final injunctions on such terms as the court deems
				reasonable to prevent or restrain any violation of paragraph (1) or (2). Any
				such injunction may be served anywhere in the United States on the person
				enjoined, shall be operative throughout the United States, and shall be
				enforceable, by proceedings in contempt or otherwise, by any United States
				court having jurisdiction over that person. The clerk of the court granting the
				injunction shall, when requested by any other court in which enforcement of the
				injunction is sought, transmit promptly to the other court a certified copy of
				all papers in the case on file in such clerk’s
				office.
						.
			509.Futures held in a
			 portfolio margin securities account protection
				(a)SIPC
			 AdvancesSection 9(a)(1) of
			 the Securities Investor Protection Act of 1970 (15 U.S.C. 78fff–3(a)(1)) is
			 amended by inserting or options on futures contracts after
			 claim for securities.
				(b)DefinitionsSection
			 16 of such Act (15 U.S.C. 78lll) is amended—
					(1)by amending paragraph (2)
			 to read as follows:
						
							(2)Customer
								(A)In
				generalThe term customer of a debtor means any
				person (including any person with whom the debtor deals as principal or agent)
				who has a claim on account of securities received, acquired, or held by the
				debtor in the ordinary course of its business as a broker or dealer from or for
				the securities accounts of such person for safekeeping, with a view to sale, to
				cover consummated sales, pursuant to purchases, as collateral, security, or for
				purposes of effecting transfer. The term customer includes any
				person who has a claim against the debtor arising out of sales or conversions
				of such securities.
								(B)Included
				personsThe term customer includes—
									(i)any person who has
				deposited cash with the debtor for the purpose of purchasing securities;
				and
									(ii)any person who has a claim against the
				debtor for, or a claim against the debtor arising out of sales or conversions
				of, cash, securities, futures contracts, or options on futures contracts
				received, acquired, or held in a portfolio margining account carried as a
				securities account pursuant to a portfolio margining program approved by the
				Commission.
									(C)Excluded
				personsThe term customer does not include—
									(i)any person to the extent
				that the claim of such person arises out of transactions with a foreign
				subsidiary of a member of SIPC;
									(ii)any person to the extent
				that such person has a claim for cash or securities which by contract,
				agreement, or understanding, or by operation of law, is part of the capital of
				the debtor, or is subordinated to the claims of any or all creditors of the
				debtor, notwithstanding that some ground exists for declaring such contract,
				agreement, or understanding void or voidable in a suit between the claimant and
				the debtor; or
									(iii)any person to the extent such person has a
				claim relating to any open repurchase or open reverse repurchase
				agreement.
									For purposes of this paragraph, the term
				repurchase agreement means the sale of a security at a specified
				price with a simultaneous agreement or obligation to repurchase the security at
				a specified price on a specified future
				date.;
					(2)in paragraph (4), by
			 inserting after the first sentence the following new sentence: In the
			 case of portfolio margining accounts of customers that are carried as
			 securities accounts pursuant to a portfolio margining program approved by the
			 Commission, such term shall also include futures contracts and options on
			 futures contracts received, acquired, or held by or for the account of a debtor
			 from or for such accounts, and the proceeds thereof.;
					(3)in paragraph (9), by
			 inserting before Such term in the matter following subparagraph
			 (L) the following: The term includes revenues earned by a broker or
			 dealer in connection with transactions in customers’ portfolio margining
			 accounts carried as securities accounts pursuant to a portfolio margining
			 program approved by the Commission.; and
					(4)in paragraph (11)—
						(A)by amending subparagraph
			 (A) to read as follows:
							
								(A)calculating the sum which would have been
				owed by the debtor to such customer if the debtor had liquidated, by sale or
				purchase on the filing date—
									(i)all securities positions
				of such customer (other than customer name securities reclaimed by such
				customer); and
									(ii)all positions in futures
				contracts and options on futures contracts held in a portfolio margining
				account carried as a securities account pursuant to a portfolio margining
				program approved by the Commission;
				minus
									;
				and
						(B)by inserting before
			 In determining in the matter following subparagraph (C) the
			 following: A claim for a commodity futures contract received, acquired,
			 or held in a portfolio margining account pursuant to a portfolio margining
			 program approved by the Commission, or a claim for a security futures contract,
			 shall be deemed to be a claim for the mark-to-market (variation) payments due
			 with respect to such contract as of the filing date, and such claim shall be
			 treated as a claim for cash..
						510.Study and report on
			 the feasibility of risk-based assessments for sipc members
				(a)Study
			 requiredThe Comptroller General of the United States shall
			 conduct a study on whether the Securities Investor Protection Corporation
			 (hereafter in this section referred to as SIPC) should be
			 required to impose assessments, on its member brokers and dealers, based on
			 risk for the purpose of adequately maintaining the SIPC Fund.
				(b)ContentThe
			 Comptroller General in conducting this study shall—
					(1)identify and examine
			 available approaches, including modeling, to measure broker and dealer
			 operational risk;
					(2)analyze whether the
			 available approaches to measure broker and dealer operational risk can be used
			 in managing the aggregate risk to the SIPC Fund;
					(3)explore whether objective
			 measures like the volume of assets of the SIPC member, previous enforcement and
			 compliance actions taken by regulatory bodies against the SIPC member, or the
			 number of years the SIPC member has been in operation, among other factors, can
			 be used to assess the probability the fund will incur a loss with respect to
			 the SIPC member;
					(4)examine the impact that
			 risk-based assessments could have on large and small brokers and dealers;
			 and
					(5)examine the impact that
			 risk-based assessments could have on institutional and retail brokers and
			 dealers.
					(c)ConsultationThe
			 Comptroller General in planning and conducting this study shall consult with
			 the Securities and Exchange Commission, the Federal Deposit Insurance
			 Corporation, SIPC, the Financial Industry Regulatory Authority, and any other
			 public or private sector organization that the Comptroller General considers
			 appropriate.
				(d)Report
			 requiredNot later than one year after the date of enactment of
			 this Act, the Comptroller general shall submit a report of the results of the
			 study required by this section to the Committee on Banking, Housing, and Urban
			 Affairs of the Senate and the Committee on Financial Services of the House of
			 Representatives.
				511.Budgetary treatment of
			 Commission loans to SIPCSection 4(g) of the Securities Investor
			 Protection Act of 1970 (15 U.S.C. 78ddd(g)) is amended by adding at the end the
			 following: Any loan made by the Commission to SIPC under this subsection
			 shall not be considered to result in a new direct loan obligation or a new loan
			 guarantee commitment for purposes of section 504 of the Federal Credit Reform
			 Act of 1990..
			VISarbanes-Oxley Act
			 Amendments
			601.Public Company
			 Accounting Oversight Board oversight of auditors of brokers and
			 dealers
				(a)Definitions(1)Title I of the
			 Sarbanes-Oxley Act of 2002 is amended by adding at the end the following new
			 section:
						
							110.DefinitionsFor the purposes of this title, and
				notwithstanding section 2:
								(1)AuditThe term audit means an
				examination of the financial statements, reports, documents, procedures or
				controls, or notices, of any issuer, broker, or dealer by an independent public
				accounting firm in accordance with the rules of the Board or the Commission
				(or, for the period preceding the adoption of applicable rules of the Board
				under section 103, in accordance with then-applicable generally accepted
				auditing and related standards for such purposes), for the purpose of
				expressing an opinion on such financial statements, reports, documents,
				procedures or controls, or notices.
								(2)Audit
				reportThe term audit
				report means a document, report, notice, or other record—
									(A)prepared following an
				audit performed for purposes of compliance by an issuer, broker, or dealer with
				the requirements of the securities laws; and
									(B)in which a public
				accounting firm either—
										(i)sets forth the opinion of
				that firm regarding a financial statement, report, notice, other document,
				procedures, or controls; or
										(ii)asserts that no such
				opinion can be expressed.
										(3)Professional
				standardsThe term professional standards
				means—
									(A)accounting principles
				that are—
										(i)established by the
				standard setting body described in section 19(b) of the Securities Act of 1933,
				as amended by this Act, or prescribed by the Commission under section 19(a) of
				that Act (15 U.S.C. 17a(s)) or section 13(b) of the Securities Exchange Act of
				1934 (15 U.S.C. 78a(m)); and
										(ii)relevant to audit
				reports for particular issuers, brokers, or dealers, or dealt with in the
				quality control system of a particular registered public accounting firm;
				and
										(B)auditing standards,
				standards for attestation engagements, quality control policies and procedures,
				ethical and competency standards, and independence standards (including rules
				implementing title II) that the Board or the Commission determines—
										(i)relate to the preparation
				or issuance of audit reports for issuers, brokers, or dealers; and
										(ii)are established or
				adopted by the Board under section 103(a), or are promulgated as rules of the
				Commission.
										(4)BrokerThe term broker means a
				broker (as such term is defined in section 3(a)(4) of the Securities Exchange
				Act of 1934 (15 U.S.C. 78c(a)(4))) that is required to file a balance sheet,
				income statement, or other financial statement under section 17(e)(1)(A) of
				such Act (15 U.S.C. 78q(e)(1)(A)), where such balance sheet, income statement,
				or financial statement is required to be certified by a registered public
				accounting firm.
								(5)DealerThe term dealer means a
				dealer (as such term is defined in section 3(a)(5) of the Securities Exchange
				Act of 1934 (15 U.S.C. 78c(a)(5))) that is required to file a balance sheet,
				income statement, or other financial statement under section 17(e)(1)(A) of
				such Act (15 U.S.C. 78q(e)(1)(A)), where such balance sheet, income statement,
				or financial statement is required to be certified by a registered public
				accounting firm.
								(6)Self-regulatory
				organizationThe term
				self-regulatory organization has the same meaning as in section
				3(a)(26) of the Securities Exchange Act of 1934 (15 U.S.C.
				78c(a)(26)).
								.
					(2)The table of sections in
			 section 1(b) of such Act is amended, by inserting after the item relating to
			 section 109 the following new item:
						
							
								Sec. 110.
				Definitions.
							
							.
					(b)Establishment and
			 Administration of the Public Company Accounting Oversight
			 BoardSection 101 of such Act is amended—
					(1)by striking
			 issuers each place it appears and inserting issuers,
			 brokers, and dealers;
					(2)in subsection (a), by
			 striking public companies and inserting
			 companies; and
					(3)in subsection (a), by
			 striking for companies the securities of which are sold to, and held by
			 and for, public investors.
					(c)Registration with the
			 BoardSection 102 of such Act
			 is amended—
					(1)in subsection (a), by
			 striking Beginning 180 days after the date of the determination of the
			 Commission under section 101(d), it and inserting
			 It;
					(2)in subsections (a) and
			 (b)(2)(G), by striking issuer each place it appears and
			 inserting issuer, broker, or dealer; and
					(3)in subsection (b)(2)(A),
			 by striking issuers and inserting issuers, brokers, and
			 dealers.
					(d)Auditing and
			 independenceSection 103(a) of such Act is amended—
					(1)in paragraph (1), by
			 striking and such ethics standards and inserting such
			 ethics standards, and such independence standards;
					(2)in paragraph (2)(A)(iii),
			 by striking describe in each audit report and inserting
			 in each audit report for an issuer, describe; and
					(3)in paragraph (2)(B)(i),
			 by striking issuers and inserting issuers, brokers, and
			 dealers.
					(e)Inspections of
			 registered public accounting firmsSection 104 of such Act is
			 amended—
					(1)in subsection (a), by
			 striking issuers and inserting issuers, brokers, and
			 dealers;
					(2)in subsection
			 (b)(1)(A)—
						(A)by striking audit
			 reports and inserting audit reports on annual financial
			 statements; and
						(B)by striking
			 and;
						(3)in subsection
			 (b)(1)(B)—
						(A)by striking audit reports
			 and inserting audit reports on annual financial statements;
			 and
						(B)by striking the period at
			 the end and inserting ; and; and
						(4)by adding at the end of
			 subsection (b)(1) the following new subparagraph:
						
							(C)with respect to each registered public
				accounting firm that regularly provides audit reports and is not described
				under subparagraph (A) or (B), on a basis to be determined by the Board, by
				rule, consistent with the public interest and protection of
				investors.
							.
					(f)Investigations and
			 disciplinary proceedingsSection 105(c)(7)(B) of such Act is
			 amended—
					(1)in the subparagraph
			 heading, by inserting ,
			 broker, or dealer after issuer;
					(2)by striking any
			 issuer each place it appears and inserting any issuer, broker,
			 or dealer; and
					(3)by striking an
			 issuer under this subsection and inserting a registered public
			 accounting firm under this subsection.
					(g)Foreign public
			 accounting firmsSection 106 of such Act is amended—
					(1)in subsection (a)(1), by
			 striking issuer and inserting issuer, broker, or
			 dealer; and
					(2)in subsection (a)(2), by
			 striking issuers and inserting issuers, brokers, or
			 dealers.
					(h)FundingSection 109 of such Act is amended—
					(1)in subsection (c)(2), by
			 striking subsection (i) and inserting subsection
			 (j);
					(2)in subsection (d)(2), by
			 striking allowing for differentiation among classes of issuers, as
			 appropriate and inserting and among brokers and dealers in
			 accordance with subsection (h), and allowing for differentiation among classes
			 of issuers and brokers and dealers, as appropriate;
					(3)in subsection (d), by inserting at the end
			 the following new paragraph:
						
							(3)Brokers and
				dealersThe rules of the
				Board under paragraph (1) shall provide that the allocation, assessment, and
				collection by the Board (or an agent appointed by the Board) of the fee
				established under paragraph (1) with respect to brokers and dealers shall not
				begin until the first day of the first full fiscal year beginning after the
				date of the enactment of this
				paragraph.
							;
					(4)by redesignating
			 subsections (h), (i), and (j) as subsections (i), (j), and (k), respectively;
			 and
					(5)by inserting after
			 subsection (g) the following new subsection:
						
							(h)Allocation of
				accounting support fees among brokers and dealers
								(1)In
				generalAny amount due from brokers and dealers (or a particular
				class of such brokers and dealers) under this section to fund the budget of the
				Board shall be allocated among and payable by such brokers and dealers (or such
				brokers and dealers in a particular class, as applicable). A broker or dealer’s
				allocation shall be in proportion to the broker or dealer’s net capital
				compared to the total net capital of all brokers and dealer, in accordance with
				the rules of the Board.
								(2)Obligation to
				payEvery broker or dealer
				shall pay the share of a reasonable annual accounting support fee or fees
				allocated to such broker or dealer under this
				section.
								.
					(i)Referral of
			 investigations to a self-regulatory organizationSection
			 105(b)(4)(B) of the Sarbanes-Oxley Act of 2002 is amended—
					(1)by redesignating clauses
			 (ii) and (iii) as clauses (iii) and (iv), respectively; and
					(2)by inserting after clause
			 (i) the following new clause:
						
							(ii)to a self-regulatory organization, in the
				case of an investigation that concerns an audit report for a broker or dealer
				that is subject to the jurisdiction of such self-regulatory
				organization;
							.
					(j)Use of documents
			 related to an inspection or investigationSection
			 105(b)(5)(B)(ii) of such Act is amended—
					(1)in subclause (III), by
			 striking and;
					(2)in subclause (IV), by
			 striking the comma and inserting ; and; and
					(3)by inserting after
			 subclause (IV) the following new subclause:
						
							(V)a self-regulatory organization, with
				respect to an audit report for a broker or dealer that is subject to the
				jurisdiction of such self-regulatory
				organization,
							.
					602.Foreign regulatory
			 information sharing
				(a)DefinitionSection 2(a) of the Sarbanes-Oxley Act of
			 2002 (15 U.S.C. 7201(a)) is amended by inserting after paragraph (16) the
			 following:
					
						(17)Foreign auditor
				oversight authorityThe term
				foreign auditor oversight authority means any governmental body or
				other entity empowered by a foreign government to conduct inspections of public
				accounting firms or otherwise to administer or enforce laws related to the
				regulation of public accounting
				firms.
						.
				(b)Availability To Share
			 informationSection 105(b)(5) of the Sarbanes-Oxley Act of 2002
			 (15 U.S.C. 7215(b)(5)) is amended by adding at the end the following:
					
						(C)Availability to foreign
				oversight authoritiesWhen in
				the Board’s discretion it is necessary to accomplish the purposes of this Act
				or to protect investors, and without the loss of its status as confidential and
				privileged in the hands of the Board, all information referred to in
				subparagraph (A) that relates to a public accounting firm within the inspection
				authority, or other regulatory or law enforcement jurisdiction, of a foreign
				auditor oversight authority may be made available to the foreign auditor
				oversight authority if the foreign auditor oversight authority provides such
				assurances of confidentiality as the Board determines
				appropriate.
						.
				(c)Conforming
			 amendmentSection
			 105(b)(5)(A) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7215(b)(5)(A)) is
			 amended by striking subparagraph (B) and inserting
			 subparagraphs (B) and (C).
				603.Expansion of audit
			 information to be produced and exchanged with foreign
			 counterpartsSection 106 of
			 the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7216) is amended—
				(1)by amending subsection
			 (b) to read as follows:
					
						(b)Production of
				documents
							(1)Production by foreign
				firmsIf a foreign public
				accounting firm issues an audit report, performs audit work, conducts interim
				reviews, or performs material services upon which a registered public
				accounting firm relies in the conduct of an audit or interim review, the
				foreign public accounting firm shall produce its audit work papers and all
				other documents related to any such audit work or interim review to the
				Commission or the Board when requested by the Commission or the Board and the
				foreign public accounting firm shall be subject to the jurisdiction of the
				courts of the United States for purposes of enforcement of any request of such
				documents.
							(2)Other
				productionAny registered
				public accounting firm that relies, in whole or in part, on the work of a
				foreign public accounting firm in issuing an audit report, performing audit
				work, or conducting an interim review, shall—
								(A)produce the foreign
				public accounting firm’s audit work papers and all other documents related to
				any such work in response to a request for production by the Commission or the
				Board; and
								(B)secure the agreement of
				any foreign public accounting firm to such production, as a condition of its
				reliance on the work of that foreign public accounting
				firm.
								;
				(2)by redesignating subsection (d) as
			 subsection (g); and
				(3)by inserting after
			 subsection (c) the following new subsections:
					
						(d)Service of requests or
				processAny foreign public
				accounting firm that performs work for a domestic registered public accounting
				firm shall furnish to the domestic firm a written irrevocable consent and power
				of attorney that designates the domestic firm as an agent upon whom may be
				served any process, pleadings, or other papers in any action brought to enforce
				this section. Any foreign public accounting firm that issues an audit report,
				performs audit work, performs interim reviews, or performs other material
				services upon which a registered public accounting firm relies in the conduct
				of an audit or interim review, shall designate to the Commission or the Board
				an agent in the United States upon whom may be served any process, pleading, or
				other papers in any action brought to enforce this section or any request by
				the Commission or the Board under this section.
						(e)SanctionsA
				willful refusal to comply, in whole in or in part, with any request by the
				Commission or the Board under this section, shall be a violation of this
				Act.
						(f)Other means of
				satisfying production obligationsNotwithstanding any other provision of this
				section, the staff of the Commission or Board may allow foreign public
				accounting firms subject to this section to meet production obligations under
				this section though alternate means, such as through foreign counterparts of
				the Commission or
				Board.
						.
				604.Conforming amendment
			 related to registrationSection 102(b)(3)(A) of the Sarbanes-Oxley
			 Act of 2002 (15 U.S. Code 7212(b)(3)(A)) is amended by striking by the
			 Board and inserting by the Commission or the
			 Board.
			605.Fair fund
			 amendmentsSection 308 of the
			 Sarbanes-Oxley Act of 2002 (15 U.S.C. 7246(a)) is amended—
				(1)by amending subsection
			 (a) to read as follows:
					
						(a)Civil penalties to be
				used for the relief of victimsIf in any judicial or administrative action
				brought by the Commission under the securities laws (as such term is defined in
				section 3(a)(47) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(47)),
				the Commission obtains a civil penalty against any person for a violation of
				such laws or the rules and regulations thereunder, or such person agrees in
				settlement of any such action to such civil penalty, the amount of such civil
				penalty or settlement shall, on the motion or at the direction of the
				Commission, be added to and become part of a disgorgement fund or other fund
				established for the benefit of the victims of such
				violation.
						;
				(2)in subsection (b),
			 by—
					(A)striking for a
			 disgorgement fund described in subsection (a) and inserting for
			 a disgorgement fund or other fund described in subsection (a);
			 and
					(B)striking in the
			 disgorgement fund and inserting in such fund; and
					(3)by striking subsection
			 (e).
				606.Exemption for
			 nonaccelerated filers
				(a)ExemptionSection 404 of the Sarbanes-Oxley Act of
			 2002 is amended by adding at the end the following:
					
						(c)Exemption for smaller
				issuersSubsection (b) shall
				not apply with respect to any audit report prepared for an issuer that is not
				an accelerated filer within the meaning Rule 12b–2 of the Commission (17 C.F.R.
				240.12b–2).
						.
				(b)StudyThe Securities and Exchange Commission and
			 the Comptroller General shall jointly conduct a study to determine how the
			 Commission could reduce the burden of complying with section 404(b) of the
			 Sarbanes-Oxley Act of 2002 for companies whose market capitalization is between
			 $75,000,000 and $250,000,000 for the relevant reporting period while
			 maintaining investor protections for such companies. The study shall also
			 consider whether any such methods of reducing the compliance burden or a
			 complete exemption for such companies from compliance with such section would
			 encourage companies to list on exchanges in the United States in their initial
			 public offerings. Not later than 180 days after the date of the enactment of
			 this Act, the Commission and the Comptroller General shall transmit a report of
			 such study to Congress.
				607.Whistleblower
			 protection against retaliation by a subsidiary of an issuerSection 1514A(a) of title 18, United States
			 Code, is amended by inserting including any subsidiary or affiliate
			 whose financial information is included in the consolidated financial
			 statements of such company, after (15 U.S.C.
			 78o(d)),.
			608.Congressional access
			 to informationSection 101 of
			 the Sarbanes-Oxley Act of 2002 is amended by adding at the end the
			 following:
				
					(i)Congressional access to
				informationNothing in this
				section shall—
						(1)affect the Boards
				obligations, if any, to provide access to records under the Right to Financial
				Privacy Act; or
						(2)authorize the Board to withhold information
				from Congress or prevent the Board from complying with an order of a court of
				the United States in an action commenced by the United States or the
				Board.
						.
			609.Creation of ombudsman
			 for the PCAOB
				(a)OmbudsmanTitle I of the Sarbanes-Oxley Act of 2002
			 (15 U.S.C. 7211 et seq.), as amended by section 601(a)(1), is further amended
			 by adding at the end the following new section:
					
						111.Ombudsman
							(a)Establishment
				RequiredNot later than 180
				days after the date of enactment of the Investor Protection Act, the Board
				shall appoint an ombudsman for the Board. The Ombudsman shall report directly
				to the Chairman.
							(b)Duties of
				OmbudsmanThe ombudsman appointed in accordance with subsection
				(a) for the Board shall—
								(1)act as a liaison between
				the Board and—
									(A)any registered public
				accounting firm or issuer with respect to issues or disputes concerning the
				preparation or issuance of any audit report with respect to that issuer;
				and
									(B)any affected registered
				public accounting firm or issuer with respect to—
										(i)any problem such firm or
				issuer may have in dealing with the Board resulting from the regulatory
				activities of the Board, particularly with regard to the implementation of
				section 404; and
										(ii)issues caused by the
				relationships of registered public accounting firms and issuers generally;
				and
										(2)assure that safeguards
				exist to encourage complainants to come forward and to preserve
				confidentiality; and
								(3)carry out such
				activities, and any other activities assigned by the Board, in accordance with
				guidelines prescribed by the
				Board.
								.
				(b)Conforming
			 amendmentThe table of sections in section 1(b) of such Act is
			 amended, by inserting after the item relating to section 110 (as added by
			 section 601(a)(2)) the following new item:
					
						
							Sec. 111.
				Ombudsman.
						
						.
				610.Auditing Oversight
			 BoardThe Sarbanes-Oxley Act
			 of 2002 is amended—
				(1)in section 2(a)(5), by
			 striking Public Company Accounting Oversight Board and inserting
			 Auditing Oversight Board;
				(2)in section 101(a), by striking
			 Public Company Accounting Oversight Board and inserting
			 Auditing Oversight Board; and
				(3)in the heading of title I, by striking
			 Public Company Accounting
			 Oversight Board and inserting Auditing Oversight
			 Board.
				VIISenior Investment
			 Protection
			701.FindingsCongress finds that—
				(1)many seniors are targeted
			 by salespersons and advisers using misleading certifications and professional
			 designations;
				(2)many certifications and
			 professional designations used by salespersons and advisers represent limited
			 training or expertise, and may in fact be of no value with respect to advising
			 seniors on financial and estate planning matters, and far too often, such
			 designations are obtained simply by attending a weekend seminar and passing an
			 open book, multiple choice test;
				(3)many seniors have lost
			 their life savings because salespersons and advisers holding a misleading
			 designation have steered them toward products that were unsuitable for them,
			 given their retirement needs and life expectancies;
				(4)seniors have a right to
			 clearly know whether they are working with a qualified adviser who understands
			 the products and is working in their best interest or a self-interested
			 salesperson or adviser advocating particular products; and
				(5)many existing State laws
			 and enforcement measures addressing the use of certifications, professional
			 designations, and suitability standards in selling financial products to
			 seniors are inadequate to protect senior investors from salespersons and
			 advisers using such designations.
				702.DefinitionsFor purposes of this title:
				(1)Misleading
			 designationThe term misleading designation—
					(A)means the use of a
			 purported certification, professional designation, or other credential, that
			 indicates or implies that a salesperson or adviser has special certification or
			 training in advising or servicing seniors; and
					(B)does not include any
			 legitimate certification, professional designation, license, or other
			 credential, if—
						(i)it has been offered by an
			 academic institution having regional accreditation; or
						(ii)it meets the standards for certifications,
			 licenses, and professional designations outlined by the North American
			 Securities Administrators Association (in this title referred to as the
			 NASAA) Model Rule on the Use of Senior-Specific Certifications
			 and Professional Designations, as in effect on the date of the enactment of
			 this Act, or any successor thereto, or it was issued by or obtained from any
			 State.
						(2)Financial
			 productThe term financial product means securities,
			 insurance products (including insurance products which pay a return, whether
			 fixed or variable), and bank and loan products.
				(3)Misleading or
			 fraudulent marketingThe term misleading or fraudulent
			 marketing means the use of a misleading designation when selling to or
			 advising a senior about the sale of a financial product.
				(4)SeniorThe
			 term senior means any individual who has attained the age of 62
			 years or more.
				(5)StateThe
			 term State means each of the 50 States, the District of Columbia,
			 and the unincorporated territories of Puerto Rico and the U.S. Virgin
			 Islands.
				703.Grants to States for
			 enhanced protection of seniors from being mislead by false
			 designations
				(a)Grant
			 programThe Securities and Exchange Commission (in this title
			 referred to as the Commission)—
					(1)shall establish a program
			 in accordance with this title to provide grants to States—
						(A)to investigate and
			 prosecute misleading and fraudulent marketing practices; or
						(B)to develop educational
			 materials and training aimed at reducing misleading and fraudulent marketing of
			 financial products toward seniors; and
						(2)may establish such
			 performance objectives, reporting requirements, and application procedures for
			 States and State agencies receiving grants under this title as the Commission
			 determines are necessary to carry out and assess the effectiveness of the
			 program under this title.
					(b)Use of grant
			 amountsA grant under this title may be used (including through
			 subgrants) by the State or the appropriate State agency designated by the
			 State—
					(1)to fund additional staff
			 to identify, investigate, and prosecute (through civil, administrative, or
			 criminal enforcement actions) cases involving misleading or fraudulent
			 marketing of financial products to seniors;
					(2)to fund technology,
			 equipment, and training for regulators, prosecutors, and law enforcement in
			 order to identify salespersons and advisers who target seniors through the use
			 of misleading designations;
					(3)to fund technology,
			 equipment, and training for prosecutors to increase the successful prosecution
			 of those targeting seniors with the use of misleading designations;
					(4)to provide educational
			 materials and training to regulators on the appropriateness of the use of
			 designations by salespersons and advisers of financial products;
					(5)to provide educational
			 materials and training to seniors to increase their awareness and understanding
			 of designations; and
					(6)to develop comprehensive
			 plans to combat misleading or fraudulent marketing of financial products to
			 seniors.
					(c)Grant
			 requirements
					(1)MaximumThe
			 amount of a grant under this title may not exceed $500,000 per fiscal year per
			 State, if all requirements of paragraphs (2), (3), (4), and (5) are met. Such
			 amount shall be limited to $100,000 per fiscal year per State in any case in
			 which the State meets the requirements of—
						(A)paragraphs (2) and (3),
			 but not each of paragraphs (4) and (5); or
						(B)paragraphs (4) and (5),
			 but not each of paragraphs (2) and (3).
						(2)Standard designation
			 rules for securitiesA State shall have adopted rules on the
			 appropriate use of designations in the offer or sale of securities or
			 investment advice, which shall meet or exceed the minimum requirements of the
			 NASAA Model Rule on the Use of Senior-Specific Certifications and Professional
			 Designations, as in effect on the date of the enactment of this Act, or any
			 successor thereto.
					(3)Suitability rules for
			 securitiesA State shall have adopted standard rules on the
			 suitability requirements in the sale of securities, which shall, to the extent
			 practicable, conform to the minimum requirements on suitability imposed by
			 self-regulatory organization rules under the securities laws (as defined in
			 section 3 of the Securities Exchange Act of 1934).
					(4)Standard designation
			 rules for insurance productsA State shall have adopted standard
			 rules on the appropriate use of designations in the sale of insurance products,
			 which shall, to the extent practicable, conform to the minimum requirements of
			 the National Association of Insurance Commissioners Model Regulation on the Use
			 of Senior-Specific Certifications and Professional Designations in the Sale of
			 Life Insurance and Annuities, as in effect on the date of the enactment of this
			 Act, or any successor thereto.
					(5)Suitability and
			 supervision rules for annuity products
						(A)In
			 generalA State shall have adopted rules governing insurer
			 supervision of, suitability of, and insurer and insurance producer conduct
			 relating to, the sale of annuity products, including fixed and index
			 annuities.
						(B)Annuity products
			 criteriaThe rules required by subparagraph (A) shall, to the
			 extent practicable, provide—
							(i)that insurers, and
			 insurance producers are responsible for, and liable for penalties for, the
			 suitability of each recommended annuity transaction;
							(ii)that insurers and
			 insurance producers are required to apply a standard for determining the
			 suitability of each recommended annuity transaction, including fixed and index
			 annuities, that is at least as protective of the interests of the consumer as
			 rule 2821(b) of the Financial Industry Regulatory Authority (in this paragraph
			 referred to as FINRA), as in effect on the date of the enactment
			 of this Act, or any successor to such rule;
							(iii)that insurers and
			 insurance producers are required to maintain a process for review of the
			 suitability, and approval or disapproval, of each recommended annuity
			 transaction that is at least as protective of the interests of the consumer as
			 the principal review required under rule 2821(c) of FINRA, as in effect on the
			 date of the enactment of this Act, or any successor to such rule;
							(iv)that insurers and
			 insurance producers are required to maintain processes for the supervision of
			 direct annuity sales and insurance producer-recommended annuity sales
			 (including procedures for the insurer to obtain and confirm consumer
			 suitability information and for the insurer to confirm consumer understanding
			 of the annuity transaction) that are at least as protective of the interests of
			 the consumer as member broker and dealer supervision requirements of FINRA, as
			 in effect on the date of the enactment of this Act, or any successor to such
			 requirements;
							(v)that insurers are
			 required to verify that each insurance producer successfully completes, and
			 each insurance producer is required to receive, training designed to ensure
			 that the insurance producer is competent to recommend each class of
			 annuity;
							(vi)that insurers are
			 required to verify that insurance producers receive, and insurance producers
			 are required to receive, training regarding the features of each offered
			 annuity product, to an extent that is at least as protective of the interests
			 of the consumer as the FINRA firm element training requirements, as in effect
			 on the date of the enactment of this Act, or any successor to such
			 requirements;
							(vii)for coordination of
			 such rules with the rules of FINRA governing member brokers, dealers, and
			 security representatives, to the extent appropriate, consistent with protecting
			 the interests of consumers, for State insurance regulators to rely on, or to
			 avoid duplication of FINRA rules; and
							(viii)for exemption from
			 such rules only if such exemption is consistent with the protection of
			 consumers.
							704.ApplicationsTo be eligible for a grant under this title,
			 the State or appropriate State agency shall submit to the Commission a proposal
			 to use the grant money to protect seniors from misleading or fraudulent
			 marketing techniques in the offer and sale of financial products, which
			 application shall—
				(1)identify the scope of the
			 problem;
				(2)describe how the proposed
			 program will help to protect seniors from misleading or fraudulent marketing in
			 the sale of financial products, including, at a minimum—
					(A)by proactively
			 identifying senior victims of misleading and fraudulent marketing in the offer
			 and sale of financial products;
					(B)how the proposed program
			 can assist in the investigation and prosecution of those using misleading or
			 fraudulent marketing in the offer and sale of financial products to seniors;
			 and
					(C)how the proposed program
			 can help discourage and reduce future cases of misleading or fraudulent
			 marketing in the offer and sale of financial products to seniors; and
					(3)describe how the proposed
			 program is to be integrated with other existing State efforts.
				705.Length of
			 participationA State
			 receiving a grant under this title shall be provided assistance funds for a
			 period of 3 years, after which the State may reapply for additional
			 funding.
			706.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this title, $8,000,000 for each of
			 the fiscal years 2011 through 2015.
			VIIIRegistration of
			 Municipal Financial Advisors
			801.Municipal financial
			 adviser registration requirement
				(a)In
			 generalThe Securities Exchange Act of 1934 is amended by
			 inserting after section 15E (15 U.S.C. 78o–7) the following new section:
					
						15F.Municipal financial
				adviser registration requirement
							(a)(1)(A)It shall be unlawful for any person to make
				use of the mails or any means or instrumentality of interstate commerce to act
				as a municipal financial adviser unless such person is registered as a
				municipal financial adviser in accordance with subsection (b).
									(B)Subparagraph (A) shall not apply to a
				natural person associated with a municipal financial adviser, as long as such
				adviser is registered in accordance with subsection (b) and is not a natural
				person.
									(2)The Commission, by rule
				or order, as it deems consistent with the public interest and the protection of
				investors, may conditionally or unconditionally exempt from paragraph (1) of
				this section any municipal financial adviser or class of municipal financial
				advisers specified in such rule or order.
								(b)(1)A municipal financial
				adviser may be registered by filing with the Commission an application for
				registration in such form and containing such information and documents
				concerning such municipal financial adviser and any persons associated with
				such municipal financial adviser as the Commission, by rule, may prescribe as
				necessary or appropriate in the public interest or for the protection of
				investors. Within 45 days of the date of the filing of such application (or
				within such longer period as to which the applicant consents), the Commission
				shall—
									(A)by order grant
				registration, or
									(B)institute proceedings to
				determine whether registration should be denied. Such proceedings shall include
				notice of the grounds for denial under consideration and opportunity for
				hearing and shall be concluded within 120 days of the date of the filing of the
				application for registration. At the conclusion of such proceedings, the
				Commission, by order, shall grant or deny such registration. The Commission may
				extend the time for conclusion of such proceedings for up to 90 days if it
				finds good cause for such extension and publishes its reasons for so finding or
				for such longer period as to which the applicant consents.
									The
				Commission shall grant such registration if the Commission finds that the
				requirements of this section are satisfied. The Commission shall deny such
				registration if it does not make such a finding or if it finds that if the
				applicant were so registered, its registration would be subject to suspension
				or revocation under paragraph (4).(2)An application for
				registration of a municipal financial adviser to be formed or organized may be
				made by a municipal financial adviser to which the municipal financial adviser
				to be formed or organized is to be the successor. Such application, in such
				form as the Commission, by rule, may prescribe, shall contain such information
				and documents concerning the applicant, the successor, and any persons
				associated with the applicant or the successor, as the Commission, by rule, may
				prescribe as necessary or appropriate in the public interest or for the
				protection of investors. The grant or denial of registration to such an
				applicant shall be in accordance with the procedures set forth in paragraph (1)
				of this subsection. If the Commission grants such registration, the
				registration shall terminate on the 45th day after the effective date thereof,
				unless prior thereto the successor shall, in accordance with such rules and
				regulations as the Commission may prescribe, adopt the application for
				registration as its own.
								(3)Any provision of this
				title (other than section 5 and subsection (a) of this section) which prohibits
				any act, practice, or course of business if the mails or any means or
				instrumentality of interstate commerce is used in connection therewith shall
				also prohibit any such act, practice, or course of business by any registered
				municipal financial adviser or any person acting on behalf of such a municipal
				financial adviser, irrespective of any use of the mails or any means or
				instrumentality of interstate commerce in connection therewith.
								(4)The Commission, by order,
				shall censure, place limitations on the activities, functions, or operations
				of, suspend for a period not exceeding 12 months, or revoke the registration of
				any municipal financial adviser if it finds, on the record after notice and
				opportunity for hearing, that such censure, placing of limitations, suspension,
				or revocation is in the public interest and that such municipal financial
				adviser, whether prior or subsequent to becoming such, or any person associated
				with such municipal financial adviser, whether prior or subsequent to becoming
				so associated—
									(A)has willfully made or
				caused to be made in any application for registration or report required to be
				filed with the Commission or with any other appropriate regulatory agency under
				this title, or in any proceeding before the Commission with respect to
				registration, any statement which was at the time and in the light of the
				circumstances under which it was made false or misleading with respect to any
				material fact, or has omitted to state in any such application or report any
				material fact which is required to be stated therein;
									(B)has been convicted within
				10 years preceding the filing of any application for registration or at any
				time thereafter of any felony or misdemeanor or of a substantially equivalent
				crime by a foreign court of competent jurisdiction which the Commission
				finds—
										(i)involves the purchase or
				sale of any security, the taking of a false oath, the making of a false report,
				bribery, perjury, burglary, any substantially equivalent activity however
				denominated by the laws of the relevant foreign government, or conspiracy to
				commit any such offense;
										(ii)arises out of the
				conduct of the business of a municipal financial adviser, broker, dealer,
				municipal securities dealer, government securities broker, government
				securities dealer, investment adviser, bank, insurance company, fiduciary,
				transfer agent, nationally recognized statistical rating organization, foreign
				person performing a function substantially equivalent to any of the above, or
				entity or person required to be registered under the Commodity Exchange Act (7
				U.S.C. 1 et seq.) or any substantially equivalent foreign statute or
				regulation;
										(iii)involves the larceny,
				theft, robbery, extortion, forgery, counterfeiting, fraudulent concealment,
				embezzlement, fraudulent conversion, or misappropriation of funds, or
				securities, or substantially equivalent activity however denominated by the
				laws of the relevant foreign government; or
										(iv)involves the violation
				of section 152, 1341, 1342, or 1343 or chapter 25 or 47 of title 18, or a
				violation of a substantially equivalent foreign statute;
										(C)is permanently or
				temporarily enjoined by order, judgment, or decree of any court of competent
				jurisdiction from acting as a municipal financial adviser, investment adviser,
				underwriter, broker, dealer, municipal securities dealer, government securities
				broker, government securities dealer, transfer agent, nationally recognized
				statistical rating organization, foreign person performing a function
				substantially equivalent to any of the above, or entity or person required to
				be registered under the Commodity Exchange Act or any substantially equivalent
				foreign statute or regulation, or as an affiliated person or employee of any
				investment company, bank, insurance company, foreign entity substantially
				equivalent to any of the above, or entity or person required to be registered
				under the Commodity Exchange Act or any substantially equivalent foreign
				statute or regulation or from engaging in or continuing any conduct or practice
				in connection with any such activity, or in connection with the purchase or
				sale of any security;
									(D)has willfully violated
				any provision of the Securities Act of 1933, the Investment Advisers Act of
				1940, the Investment Company Act of 1940, the Commodity Exchange Act, this
				title, the rules or regulations under any of such statutes, or is unable to
				comply with any such provision;
									(E)has willfully aided,
				abetted, counseled, commanded, induced, or procured the violation by any other
				person of any provision of the Securities Act of 1933, the Investment Advisers
				Act of 1940, the Investment Company Act of 1940, the Commodity Exchange Act,
				this title, the rules or regulations under any of such statutes, or has failed
				reasonably to supervise, with a view to preventing violations of the provisions
				of such statutes, rules, and regulations, another person who commits such a
				violation, if such other person is subject to his supervision. For the purposes
				of this subparagraph, no person shall be deemed to have failed reasonably to
				supervise any other person, if—
										(i)there have been
				established procedures, and a system for applying such procedures, which would
				reasonably be expected to prevent and detect, insofar as practicable, any such
				violation by such other person, and
										(ii)such person has
				reasonably discharged the duties and obligations incumbent upon him by reason
				of such procedures and system without reasonable cause to believe that such
				procedures and system were not being complied with;
										(F)is subject to any order
				of the Commission barring or suspending the right of the person to be
				associated with a municipal financial adviser;
									(G)has been found by a
				foreign financial regulatory authority to have—
										(i)made or caused to be made
				in any application for registration or report required to be filed with a
				foreign financial regulatory authority, or in any proceeding before a foreign
				financial regulatory authority with respect to registration, any statement that
				was at the time and in the light of the circumstances under which it was made
				false or misleading with respect to any material fact, or has omitted to state
				in any application or report to the foreign financial regulatory authority any
				material fact that is required to be stated therein;
										(ii)violated any foreign
				statute or regulation regarding transactions in securities, or contracts of
				sale of a commodity for future delivery, traded on or subject to the rules of a
				contract market or any board of trade; or
										(iii)aided, abetted,
				counseled, commanded, induced, or procured the violation by any person of any
				provision of any statutory provisions enacted by a foreign government, or rules
				or regulations thereunder, empowering a foreign financial regulatory authority
				regarding transactions in securities, or contracts of sale of a commodity for
				future delivery, traded on or subject to the rules of a contract market or any
				board of trade, or has been found, by a foreign financial regulatory authority,
				to have failed reasonably to supervise, with a view to preventing violations of
				such statutory provisions, rules, and regulations, another person who commits
				such a violation, if such other person is subject to his supervision; or
										(H)is subject to any final
				order of a State securities commission (or any agency or officer performing
				like functions), State authority that supervises or examines banks, savings
				associations, or credit unions, State insurance commission (or any agency or
				office performing like functions), an appropriate Federal banking agency (as
				defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813(q))),
				or the National Credit Union Administration, that—
										(i)bars such person from
				association with an entity regulated by such commission, authority, agency, or
				officer, or from engaging in the business of securities, insurance, banking,
				savings association activities, or credit union activities; or
										(ii)constitutes a final
				order based on violations of any laws or regulations that prohibit fraudulent,
				manipulative, or deceptive conduct.
										(5)Pending final
				determination whether any registration under this subsection shall be revoked,
				the Commission, by order, may suspend such registration, if such suspension
				appears to the Commission, after notice and opportunity for hearing, to be
				necessary or appropriate in the public interest or for the protection of
				investors. Any registered municipal financial adviser may, upon such terms and
				conditions as the Commission deems necessary or appropriate in the public
				interest or for the protection of investors, withdraw from registration by
				filing a written notice of withdrawal with the Commission. If the Commission
				finds that any registered municipal financial adviser is no longer in existence
				or has ceased to do business as a municipal financial adviser, the Commission,
				by order, shall cancel the registration of such municipal financial
				adviser.
								(6)(A)With respect to any
				person who is associated, who is seeking to become associated, or, at the time
				of the alleged misconduct, who was associated or was seeking to become
				associated with a municipal financial adviser, the Commission, by order, shall
				censure, place limitations on the activities or functions of such person, or
				suspend for a period not exceeding 12 months, or bar such person from being
				associated with a municipal financial adviser, if the Commission finds, on the
				record after notice and opportunity for a hearing, that such censure, placing
				of limitations, suspension, or bar is in the public interest and that such
				person—
										(i)has committed or omitted
				any act, or is subject to an order or finding, enumerated in subparagraph (A),
				(D), or (E) of paragraph (4) of this subsection;
										(ii)has been convicted of
				any offense specified in subparagraph (B) of such paragraph (4) within 10 years
				of the commencement of the proceedings under this paragraph; or
										(iii)is enjoined from any
				action, conduct, or practice specified in subparagraph (C) of such paragraph
				(4).
										(B)It shall be
				unlawful—
										(i)for any person as to whom
				an order under subparagraph (A) is in effect, without the consent of the
				Commission, willfully to become, or to be, associated with a municipal
				financial adviser in contravention of such order; or
										(ii)for any municipal
				financial adviser to permit such a person, without the consent of the
				Commission, to become or remain, a person associated with the municipal
				financial adviser in contravention of such order, if such municipal financial
				adviser knew, or in the exercise of reasonable care should have known, of such
				order.
										(7)No registered municipal
				financial adviser shall act as such unless it meets such standards of
				operational capability and such municipal financial adviser and all natural
				persons associated with such municipal financial adviser meet such standards of
				training, experience, competence, and such other qualifications as the
				Commission finds necessary or appropriate in the public interest or for the
				protection of investors. The Commission shall establish such standards by rules
				and regulations, which may—
									(A)specify that all or any
				portion of such standards shall be applicable to any class of municipal
				financial advisers and persons associated with municipal financial
				advisers;
									(B)require persons in any
				such class to pass tests prescribed in accordance with such rules and
				regulations, which tests shall, with respect to any class of partners,
				officers, or supervisory employees (which latter term may be defined by the
				Commission’s rules and regulations) engaged in the management of the municipal
				financial adviser, include questions relating to bookkeeping, accounting,
				supervision of employees, maintenance of records, and other appropriate
				matters; and
									(C)provide that persons in
				any such class other than municipal financial advisers and partners, officers,
				and supervisory employees of municipal financial advisers, may be qualified
				solely on the basis of compliance with such standards of training and such
				other qualifications as the Commission finds appropriate.
									The
				Commission, by rule, may prescribe reasonable fees and charges to defray its
				costs in carrying out this paragraph, including, but not limited to, fees for
				any test administered by it or under its direction.(c)(1)(A)No municipal financial
				adviser shall make use of the mails or any means or instrumentality of
				interstate commerce in connection with which such municipal financial adviser
				engages in any fraudulent, deceptive, or manipulative act or practice or
				violates such rules and regulations regarding conflicts of interest or fair
				practices, including but not limited to rules and regulations related to
				political contributions, as the Commission shall prescribe in the public
				interest or for the protection of investors or to maintain fair and orderly
				markets.
									(B)The Commission shall, for
				the purposes of this paragraph as the Commission finds necessary or appropriate
				in the public interest or for the protection of investors, by rules and
				regulations define, and prescribe means reasonably designed to prevent, such
				acts and practices as are fraudulent, deceptive, or manipulative.
									(2)If the Commission finds,
				after notice and opportunity for a hearing, that any person subject to the
				provisions of this section or any rule or regulation thereunder has failed to
				comply with any such provision, rule, or regulation in any material respect,
				the Commission may publish its findings and issue an order requiring such
				person, and any person who was a cause of the failure to comply due to an act
				or omission the person knew or should have known would contribute to the
				failure to comply, to comply, or to take steps to effect compliance, with such
				provision or such rule or regulation thereunder upon such terms and conditions
				and within such time as the Commission may specify in such order.
								(d)Every registered
				municipal financial adviser shall establish, maintain, and enforce written
				policies and procedures reasonably designed, taking into consideration the
				nature of such municipal financial adviser’s business, to prevent the misuse in
				violation of this title, or the rules or regulations thereunder, of material,
				nonpublic information by such municipal financial adviser or any person
				associated with such municipal financial adviser. The Commission, as it deems
				necessary or appropriate in the public interest or for the protection of
				investors, shall adopt rules or regulations to require specific policies or
				procedures reasonably designed to prevent misuse in violation of this title (or
				the rules or regulations thereunder) of material, nonpublic information.
							(e)A municipal financial
				adviser and any person associated with such municipal financial adviser shall
				be deemed to have a fiduciary duty to any municipal securities issuer for whom
				such municipal financial adviser acts as a municipal financial adviser. A
				municipal financial adviser may not engage in any act, practice, or course of
				business which is not consistent with a municipal financial adviser’s fiduciary
				duty. The Commission shall, for the purposes of this paragraph, by rules and
				regulations define, and prescribe means reasonably designed to prevent, such
				acts, practices, and courses of business as are not consistent with a municipal
				financial adviser’s fiduciary duty to its
				clients.
							.
				(b)DefinitionSection
			 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)) is amended by
			 adding at the end the following new paragraphs:
					
						(65)Municipal financial
				adviser
							(A)The term municipal
				financial adviser means a person who, for compensation, engages in the
				business of—
								(i)providing advice to a
				municipal securities issuer with respect to—
									(I)the issuance or proposed
				issuance of securities, including any remarketing of municipal securities
				directly or indirectly by or on behalf of a municipal securities issuer;
									(II)the investment of
				proceeds from securities issued by such municipal securities issuer;
									(III)the hedging of any
				risks associated with subclauses (I) or (II), including advice as to swap
				agreements (as defined in section 206A of the Gramm-Leach-Bliley Act regardless
				of whether the counterparties constitute eligible contract participants);
				or
									(IV)preparation of disclosure documents in
				connection with the issuance, proposed issuance, or previous issuance of
				securities issued by a municipal securities issuer, including, without
				limitation, official statements and documents prepared in connection with a
				written agreement or contract for the benefit of holders of such securities
				described in section 240.15c2–12 of title 17, Code of Federal
				Regulations;
									(ii)assisting a municipal
				securities issuer in selecting or negotiating guaranteed investment contracts
				or other investment products; or
								(iii)assisting any municipal
				securities issuer in the primary offering of securities not involving a public
				offering.
								(B)Such term does not
				include—
								(i)an attorney, if the
				attorney is offering advice or providing services that are of a traditional
				legal nature;
								(ii)a nationally recognized
				statistical rating organization to the extent it is involved in the process of
				developing credit ratings;
								(iii)a registered
				broker-dealer when acting as an underwriter, as such term is defined in section
				2(a)(11) of the Securities Act of 1933 (15 U.S.C. section 77b(a)(11));
				or
								(iv)a State or any political
				subdivision thereof.
								(66)Municipal securities
				issuerThe term municipal securities issuer
				means—
							(A)any entity that has the
				ability to issue a security the interest on which is excludable from gross
				income under section 103 of the Internal Revenue Code of 1986 and the
				regulations thereunder; or
							(B)any person who receives
				the proceeds generated from the issuance of municipal securities.
							(67)Person associated with
				a municipal financial adviser; associated person of a municipal financial
				adviserThe term person associated with a municipal
				financial adviser or associated person of a municipal financial
				adviser means any partner, officer, director, or branch manager of such
				municipal financial adviser (or any person occupying a similar status or
				performing similar functions), any person directly or indirectly controlling,
				controlled by, or under common control with such municipal financial adviser,
				or any employee of such municipal financial adviser, except that any person
				associated with a municipal financial adviser whose functions are solely
				clerical or ministerial shall not be included in the meaning of such term for
				purposes of section 15F(b) (other than paragraph (6)
				thereof).
						.
				802.Conforming
			 amendments
				(a)Securities Exchange Act
			 of 1934 The Securities Exchange Act of 1934 is amended—
					(1)in section
			 15(b)(4)(B)(ii) (15 U.S.C. 78o(b)(4)(B)(ii)), by inserting municipal
			 finance adviser, after nationally recognized statistical rating
			 organization,;
					(2)in section 15(b)(4)(C)
			 (15 U.S.C. 78o(b)(4)(C)), by inserting municipal finance
			 adviser, after nationally recognized statistical rating
			 organization,; and
					(3)in section 17(a)(1) (15
			 U.S.C. 78q(a)(1)), by inserting registered municipal financial
			 adviser, after nationally recognized statistical rating
			 organization,.
					(b)Investment Company Act
			 of 1940The Investment
			 Company Act of 1940 is amended—
					(1)in section 2(a) (15
			 U.S.C. 80a–2(a)), by inserting at the end the following new paragraph:
						
							(54)The term municipal finance
				adviser has the same meaning as in section 3 of the Securities Exchange
				Act of
				1934.
							;
					(2)in section 9(a)(1) (15
			 U.S.C. 80a–9(a)(1)), by inserting municipal finance adviser,
			 after credit rating agency,; and
					(3)in section 9(a)(2) (15
			 U.S.C. 80a–9(a)(2)), by inserting municipal finance adviser,
			 after credit rating agency,.
					(c)Investment Advisers Act
			 of 1940The Investment
			 Advisers Act of 1940 is amended—
					(1)in section 202(a) (15
			 U.S.C. 80b–2(a)), by inserting at the end the following new paragraph:
						
							(29)The term municipal finance
				adviser has the same meaning as in section 3 of the Securities Exchange
				Act of 1934.
							;
				
					(2)in section 203(e)(2)(B)
			 (15 U.S.C. 80b–3(e)(2)(B)), by inserting municipal finance
			 adviser, after credit rating agency,; and
					(3)in section 203(e)(4) (15
			 U.S.C. 80b–3(e)(4)) is amended by inserting municipal finance
			 adviser, after credit rating agency,.
					803.Effective
			 dates
				(a)In
			 generalThe amendments made by this title shall take effect 30
			 days after the date of the enactment of this Act.
				(b)Effective date and
			 requirements for regulationsNotwithstanding subsection (a), the
			 Securities and Exchange Commission shall, within 120 days after the date of the
			 enactment of this Act, publish for notice and public comment such regulations
			 as are initially required to implement this title, and shall take final action
			 with respect to such regulations not later than 270 days after the date of
			 enactment of this Act.
				(c)Registration
			 dateNo person may continue to act as a municipal financial
			 adviser, as such term is defined in section 3(a)(65) of the Securities Exchange
			 Act of 1934 (as added by this title), after 30 days after the date the
			 regulations described in subsection (b) become effective unless such person has
			 been registered as required by the amendment made by section 701 of this
			 title.
				
	
		December 17, 2010
		 Committee on the
		  Judiciary discharged; committed to the Committee of the Whole
		  House on the State of the Union and ordered to be printed
	
